Exhibit 10.6
Execution Version
AMENDED AND RESTATED
SUPPLY AND OFFTAKE AGREEMENT
dated as of MAY 26, 2010
between
J. ARON & COMPANY
and
ALON REFINING KROTZ SPRINGS, INC.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 DEFINITIONS AND CONSTRUCTION
    1  
 
       
ARTICLE 2 CONDITIONS TO COMMENCEMENT
    13  
 
       
ARTICLE 3 TERM OF AGREEMENT
    16  
 
       
ARTICLE 4 COMMENCEMENT DATE TRANSFER
    17  
 
       
ARTICLE 5 SUPPLY OF CRUDE OIL
    17  
 
       
ARTICLE 6 PURCHASE PRICE FOR CRUDE OIL
    25  
 
       
ARTICLE 7 TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT
    25  
 
       
ARTICLE 8 PURCHASE AND DELIVERY OF PRODUCTS
    29  
 
       
ARTICLE 9 ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS
    31  
 
       
ARTICLE 10 PAYMENT PROVISIONS
    32  
 
       
ARTICLE 11 INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT
    36  
 
       
ARTICLE 12 FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES
    36  
 
       
ARTICLE 13 REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
    39  
 
       
ARTICLE 14 TAXES
    39  
 
       
ARTICLE 15 INSURANCE
    40  
 
       
ARTICLE 16 FORCE MAJEURE
    41  
 
       
ARTICLE 17 REPRESENTATIONS, WARRANTIES AND COVENANTS
    42  
 
       
ARTICLE 18 DEFAULT AND TERMINATION
    45  
 
       
ARTICLE 19 SETTLEMENT AT TERMINATION
    50  
 
       
ARTICLE 20 INDEMNIFICATION
    54  
 
       
ARTICLE 21 LIMITATION ON DAMAGES
    55  
 
       
ARTICLE 22 AUDIT AND INSPECTION
    55  
 
       
ARTICLE 23 CONFIDENTIALITY
    55  
 
       
ARTICLE 24 GOVERNING LAW
    56  
 
       
ARTICLE 25 ASSIGNMENT
    57  
 
       
ARTICLE 26 NOTICES
    57  
 
       
ARTICLE 27 NO WAIVER, CUMULATIVE REMEDIES
    57  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE 28 NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES
    58  
 
       
ARTICLE 29 MISCELLANEOUS
    58  

-ii-



--------------------------------------------------------------------------------



 



Schedules

      Schedule   Description
Schedule A
  Products and Product Specifications
 
   
Schedule B
  Pricing Benchmarks
 
   
Schedule C
  Monthly True-up Amounts
 
   
Schedule D
  Operational Volume Range
 
   
Schedule E
  Tank List
 
   
Schedule F
  Insurance
 
   
Schedule G
  Weekly Production and Invoice Schedule
 
   
Schedule H
  Form of Tank-Balance Volume Report
 
   
Schedule I
  Initial Target Month End Crude Volume
 
   
Schedule J
  Scheduling and Communications Protocol
 
   
Schedule K
  Monthly Excluded Transaction Fee Determination
 
   
Schedule L
  Monthly Working Capital Adjustment
 
   
Schedule M
  Notices
 
   
Schedule N
  FIFO Balance Final Settlements
 
   
Schedule O
  Form of Run-out Report
 
   
Schedule P
  Pricing Group
 
   
Schedule Q
  Form of Trade Sheet
 
   
Schedule R
  Form of Step-out Inventory Sales Agreement
 
   
Schedule S
  Form of Production Report

 



--------------------------------------------------------------------------------



 



SUPPLY AND OFFTAKE AGREEMENT
This Amended and Restated Supply and Offtake Agreement (this “Agreement”) is
made as of May 26, 2010 (the “Effective Date”), between J. Aron & Company
(“Aron”), a general partnership organized under the laws of New York and located
at 200 West Street, New York, New York 10282-2198, and Alon Refining Krotz
Springs, Inc. (the “Company”), a Delaware corporation located at Hwy. 105 South,
Krotz Springs, Louisiana 70750-0453 (each referred to individually as a “Party”
or collectively as the “Parties”).
WHEREAS, the Company owns and operates a crude oil refinery located in Krotz
Springs, Louisiana for the processing and refining of crude oil and other
petroleum feedstocks and the recovery therefrom of refined products;
WHEREAS, the Company and Aron are parties to a Supply and Offtake Agreement,
(the “Original Agreement”) dated as of April 21, 2010, pursuant to which Aron
agreed to deliver crude oil and other petroleum feedstocks to the Company for
use at such refinery and purchase all refined products produced by the refinery
(other than certain excluded products); and
WHEREAS, the Parties now wish to amend and restate the Original Agreement in its
entirety as more specifically set forth herein.
NOW, THEREFORE, in consideration of the premises and respective promises,
conditions, terms and agreements contained herein, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties do agree that the Original Agreement is hereby amended and its entirety
as of the date hereof and as follows:
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
     1.1 Definitions.
     For purposes of this Agreement, including the foregoing recitals, the
following terms shall have the meanings indicated below:
     “Actual Month End Crude Volume” has the meaning specified in
Section 9.2(a).
     “Actual Month End Product Volume” has the meaning specified in
Section 9.2(a).
     “Actual Net Crude Consumption” means, for any Delivery Month, the actual
number of Crude Oil Barrels run by the Refinery for such Delivery Month minus
the number of Other Barrels actually delivered into the Crude Storage Tanks
during such Delivery Month.
     “Additional Procurement Contract” means any Crude Oil purchase agreement
between Aron and a Third Party Supplier entered into following the Commencement
Date pursuant to Section 5.3(b).
     “Adequate Assurance” has the meaning specified in Section 12.5.

 



--------------------------------------------------------------------------------



 



     “Affected Party” has the meaning specified in Section 16.1.
     “Affected Obligations” has the meaning specified in Section 16.3.
     “Affiliate” means, in relation to any Person, any entity controlled,
directly or indirectly, by such Person, any entity that controls, directly or
indirectly, such Person, or any entity directly or indirectly under common
control with such Person. For this purpose, “control” of any entity or Person
means ownership of a majority of the issued shares or voting power or control in
fact of the entity or Person.
     “Agreement” or “this Agreement” means this Amended and Restated Supply and
Offtake Agreement, as may be amended, modified, supplemented, extended, renewed
or restated from time to time in accordance with the terms hereof, including the
Schedules hereto.
     “Ancillary Costs” means all freight, pipeline, transportation, storage,
tariffs and other costs and expenses incurred as a result of the purchase,
movement and storage of Crude Oil or Products undertaken in connection with or
required for purposes of this Agreement (whether or not arising under
Procurement Contracts), including, ocean-going freight and other costs
associated with waterborne movements, inspection costs and fees, wharfage, port
and dock fees, vessel demurrage, lightering costs, ship’s agent fees, import
charges, waterborne insurance premiums, fees and expenses, broker’s and agent’s
fees, load port charges and fees, pipeline transportation costs, pipeline
transfer and pumpover fees, pipeline throughput and scheduling charges
(including any fees and charges resulting from changes in nominations undertaken
to satisfy delivery requirements under this Agreement), pipeline and other
common carrier tariffs, blending, tankage, linefill and throughput charges,
pipeline demurrage, superfund and other comparable fees, processing fees
(including fees for water or sediment removal or feedstock decontamination),
merchandise processing costs and fees, importation costs, any charges imposed by
any Governmental Authority (including Transfer Taxes (but not taxes on the net
income of Aron) and customs and other duties), user fees, fees and costs for any
credit support provided to any pipelines with respect to any transactions
contemplated by this Agreement and any pipeline compensation or reimbursement
payments that are not timely paid by the pipeline to Aron. Notwithstanding the
foregoing, (i) Aron’s hedging costs in connection with this Agreement or the
transactions contemplated hereby shall not be considered Ancillary Costs (but
such exclusion shall not change or be deemed to change the manner in which
Related Hedges are addressed under Articles 18 and 19 below) and (ii) any
Product shipping costs of Aron, to the extent incurred after Aron has removed
such Product from the Product Storage Tanks for its own account, shall not be
considered Ancillary Costs.
     “Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, decision, directive, judgment,
policy, decree and any judicial or administrative interpretations thereof,
(ii) any agreement, concession or arrangement with any Governmental Authority
and (iii) any license, permit or compliance requirement, including Environmental
Law, in each case as may be applicable to either Party or the subject matter of
this Agreement.
     “Assigned Sales Commitment” has the meaning specified in Section 8.8(a).

2



--------------------------------------------------------------------------------



 



     “Bankrupt” means a Person that (i) is dissolved, other than pursuant to a
consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditor’s
rights, or a petition is presented for its winding-up or liquidation, (v) has a
resolution passed for its winding-up, official management or liquidation, other
than pursuant to a consolidation, amalgamation or merger, (vi) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for all or
substantially all of its assets, (vii) has a secured party take possession of
all or substantially all of its assets, or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all of its assets, (viii) files an answer or other
pleading admitting or failing to contest the allegations of a petition filed
against it in any proceeding of the foregoing nature, (ix) causes or is subject
to any event with respect to it which, under Applicable Law, has an analogous
effect to any of the foregoing events, (x) has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy under any bankruptcy
or insolvency law or other similar law affecting creditors’ rights and such
proceeding is not dismissed within fifteen (15) days or (xi) takes any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the foregoing events.
     “Bankruptcy Code” means chapter 11 of Title 11, U.S. Code.
     “Barrel” means forty-two (42) net U.S. gallons, measured at 60° F.
     “Base Price” has the meaning specified in Section 6.2.
     “Business Day” means any day that is not a Saturday, Sunday, or other day
on which banks are authorized or required to close in the State of New York.
     “Commencement Date” has the meaning specified in Section 2.3(a).
     “Commencement Date Crude Oil Volumes” means the total quantity of Crude Oil
owned by the Company at 00:00:01 a.m., CPT, on the Commencement Date that is
then held at Crude Storage Tanks, which quantity shall be the volume of Crude
Oil recorded in the Inventory Report prepared pursuant to the Inventory Sales
Agreement.
     “Commencement Date Purchase Value” means, with respect to the Commencement
Date Volumes, initially the Estimated Commencement Date Value until the
Definitive Commencement Date Value has been determined and thereafter the
Definitive Commencement Date Value.
     “Commencement Date Products Volumes” means the total quantities of the
Products owned by the Company at 00:00:01 a.m., CPT, on the Commencement Date
that are then held at Product Storage Tanks, which quantities shall be the
volume of Products recorded in the Inventory Report prepared pursuant to the
Inventory Sales Agreement.

3



--------------------------------------------------------------------------------



 



     “Commencement Date Volumes” mean, collectively, the Commencement Date Crude
Oil Volumes and the Commencement Date Products Volumes.
     “Company Purchase Agreement” has the meaning specified in the Marketing and
Sales Agreement.
     “Contract Cutoff Date” means, with respect to any Procurement Contract, the
date and time by which Aron is required to provide its nominations to the Third
Party Supplier thereunder for the next monthly delivery period for which
nominations are then due.
     “Contract Nomination” has the meaning specified in Section 5.4(b).
     “CPT” means the prevailing time in the Central time zone.
     “Crude Delivery Point” means the outlet flange of the Crude Storage Tanks.
     “Crude Intake Point” means the inlet flange of the Crude Storage Tanks.
     “Crude Oil” means all crude oil that Aron purchases and sells to the
Company or for which Aron assumes the payment obligation pursuant to any
Procurement Contract.
     “Crude Storage Tanks” means any of the tanks adjacent to the Refinery,
listed on Schedule E hereto that store Crude Oil.
     “Default” means any event that, with notice or the passage of time, would
constitute an Event of Default.
     “Default Interest Rate” means the lesser of (i) the per annum rate of
interest calculated on a daily basis using the prime rate published in the Wall
Street Journal for the applicable day (with the rate for any day for which such
rate is not published being the rate most recently published) plus two hundred
(200) basis points and (ii) the maximum rate of interest permitted by Applicable
Law.
     “Defaulting Party” has the meaning specified in Section 18.2.
     “Deferred Portion” has the meaning specified in Section 4.3.
     “Definitive Commencement Date Value” has the meaning specified in the
Inventory Sales Agreement.
     “Delivery Date” means any calendar day.
     “Delivery Month” means the month in which Crude Oil is to be delivered to
the Refinery.
     “Designated Affiliate” means in the case of Aron, Goldman, Sachs & Co.
     “Disposed Quantity” has the meaning specified in Section 9.3.
     “Disposition Amount” has the meaning specified in Section 9.3.

4



--------------------------------------------------------------------------------



 



     “Early Termination Date” has the meaning specified Section 18.2(c).
     “Effective Date” has the meaning specified in the introductory paragraph of
this Agreement.
     “Environmental Law” means any existing or past Applicable Law, policy,
judicial or administrative interpretation thereof or any legally binding
requirement that governs or purports to govern the protection of persons,
natural resources or the environment (including the protection of ambient air,
surface water, groundwater, land surface or subsurface strata, endangered
species or wetlands), occupational health and safety and the manufacture,
processing, distribution, use, generation, handling, treatment, storage,
disposal, transportation, release or management of solid waste, industrial waste
or hazardous substances or materials.
     “Estimated Commencement Date Value” has the meaning specified in the
Inventory Sales Agreement.
     “Estimated Termination Amount” has the meaning specified in
Section 19.2(b).
     “Estimated Yield” has the meaning specified in Section 8.3(a).
     “Event of Default” means an occurrence of the events or circumstances
described in Section 18.1.
     “Excluded Materials” means any refined petroleum products other than those
that are Products.
     “Excluded Transactions” has the meaning specified in the Marketing and
Sales Agreement.
     “Existing Sales Commitments” has the meaning specified in Section 8.8(a).
     “Existing Procurement Contract” means such crude oil purchase agreement,
dated as of the Commencement Date, between Chevron and Aron having such terms
and conditions as Aron shall deem acceptable.
     “Expiration Date” has the meaning specified in Section 3.1.
     “Extension Term” has the meaning specified in Section 3.2.
     “Fed Funds Rate” means, for any Notification Date, the rate set forth in
H.15(519) or in H.15 Daily Update for the most recently preceding Business Day
under the caption “Federal funds (effective)”; provided that if no such rate is
so published for any of the immediately three preceding Business Days, then such
rate shall be the arithmetic mean of the rates for the last transaction in
overnight Federal funds arranged by each of three leading brokers of U.S. dollar
Federal funds transactions prior to 9:00 a.m., CPT, on that day, which brokers
shall be selected by Aron in a commercially reasonable manner. For purposes
hereof, “H.15(519)” means the weekly statistical release designated as such, or
any successor publication, published by the Board of Governors of the Federal
Reserve System, available through the worldwide website of

5



--------------------------------------------------------------------------------



 



the Board of Governors of the Federal Reserve System at
http://www.federalreserve.gov/releases/h15/, or any successor site or
publication and “H.15 Daily Update” means the daily update of H.15(519),
available through the worldwide website of the Board of Governors of the Federal
Reserve System at http://www.federalreserve.gov/releases/h15/update/, or any
successor site or publication.
     “Force Majeure” means any cause or event reasonably beyond the control of a
Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs (whether or not such labor
difficulty could be settled by acceding to any demands of any such labor group
of individuals and whether or not involving employees of the Company or Aron);
accidents at, closing of, or restrictions upon the use of mooring facilities,
docks, ports, pipelines, harbors, railroads or other navigational or
transportation mechanisms; disruption or breakdown of, explosions or accidents
to wells, storage plants, refineries, terminals, machinery or other facilities;
acts of war, hostilities (whether declared or undeclared), civil commotion,
embargoes, blockades, terrorism, sabotage or acts of the public enemy; any act
or omission of any Governmental Authority; good faith compliance with any order,
request or directive of any Governmental Authority; curtailment, interference,
failure or cessation of supplies reasonably beyond the control of a Party; or
any other cause reasonably beyond the control of a Party, whether similar or
dissimilar to those above and whether foreseeable or unforeseeable, which, by
the exercise of due diligence, such Party could not have been able to avoid or
overcome. Solely for purposes of this definition, the failure of any Third Party
Supplier to deliver Crude Oil pursuant to any Procurement Contract, whether as a
result of Force Majeure as defined above, breach of contract by such Third Party
Supplier or any other reason, shall constitute an event of Force Majeure for
Aron under this Agreement with respect to the quantity of Crude Oil subject to
that Procurement Contract.
     “GAAP” means generally accepted accounting principles in the United States.
     “Governmental Authority” means any federal, state, regional, local, or
municipal governmental body, agency, instrumentality, authority or entity
established or controlled by a government or subdivision thereof, including any
legislative, administrative or judicial body, or any person purporting to act
therefor.
     “HLS” means heavy Louisiana sweet.
     “Included Sales” has the meaning specified in Section 7.4.
     “Included Transactions” has the meaning specified in the Marketing and
Sales Agreement.
     “Independent Inspection Company” has the meaning specified in Section 11.3.
     “Initial Estimated Yield” has the meaning specified in Section 8.3(a).
     “Initial Term” has the meaning specified in Section 3.1.

6



--------------------------------------------------------------------------------



 



     “Inventory Sales Agreement” means the purchase and sale agreement, in a
form and substance mutually agreeable to the Parties, dated as of the
Commencement Date, pursuant to which the Company is selling and transferring to
Aron the Commencement Date Volumes for the Commencement Date Purchase Value,
free and clear of all liens, claims and encumbrances of any kind.
     “Latest Commencement Date” has the meaning specified in Section 2.3(a).
     “LC Default” means, as of any time, that (i) the Standby LC has then ceased
to be in effect, (ii) the issuer of the Standby LC (if such issuer is not an
Affiliate of Aron) has failed to honor a drawing made by Aron or has otherwise
failed to comply with or perform its obligations thereunder if such failure
shall be continuing after the lapse of any applicable grace period or (iii) an
LC Event has occurred with respect to the Standby LC and such Standby LC has not
been renewed, extended, amended or replaced as provided in Section 12.6 below at
least 15 days prior to its then current expiry date.
     “LC Event” means, as of any time, (i) if the issuer of Standby LC is not an
Affiliate of Aron, that (a) the issuer of the Standby LC ceases to be rated at
least “A-” by S&P or “A3” by Moody’s, (b) the issuer of such Standby LC shall
disaffirm, disclaim, repudiate or reject, in whole or in part, or challenge the
validity of, such Standby LC or (c) any Bankruptcy shall occur with respect to
the issuer of such Standby LC; or (ii) in any case, that (a) the Standby LC is
then due to expire in less than 90 days or (b) the available amount of the
Standby LC is less than the Required Available Amount.
     “Letter of Credit” shall mean the Standby LC or any other letter of credit
provided to Aron as credit support in connection with this Agreement or any of
the transactions contemplated hereby.
     “Liabilities” means any losses, liabilities, charges, damages,
deficiencies, assessments, interests, fines, penalties, costs and expenses
(collectively, “Costs”) of any kind (including reasonable attorneys’ fees and
other fees, court costs and other disbursements), including any Costs directly
or indirectly arising out of or related to any suit, proceeding, judgment,
settlement or judicial or administrative order and any Costs arising from
compliance or non-compliance with Environmental Law.
     “Liquidated Amount” has the meaning specified in Section 18.2(b).
     “LLS” means light Louisiana sweet.
     “Long Product FIFO Price” means the price so listed on Schedule B hereto.
     “Marketing and Sales Agreement” means the products marketing and sales
agreement, dated as of the Commencement Date, between the Company and Aron
pursuant to which the Product purchased by Aron hereunder shall from time to
time be marketed and sold by the Company for Aron’s account.
     “Material Adverse Change” means a material adverse effect on and/or
material adverse change with respect to (i) the business, operations,
properties, assets or financial condition of the

7



--------------------------------------------------------------------------------



 



Company and its Subsidiaries taken as a whole; (ii) the ability of the Company
to fully and timely perform its obligations; (iii) the legality, validity,
binding effect or enforceability against the Company of any of the Transaction
Documents; or (iv) the rights and remedies available to, or conferred upon, Aron
hereunder; provided that none of the following changes or effects shall
constitute a “Material Adverse Effect”: (1) changes, or effects arising from or
relating to changes, of Laws, that are not specific to the business or markets
in which the Company operates; (2) changes arising from or relating to, or
effects of, the transactions contemplated by this Agreement or the taking of any
action in accordance with this Agreement; (3) changes, or effects arising from
or relating to changes, in economic, political or regulatory conditions
generally affecting the U.S. economy as a whole, except to the extent such
change or effect has a disproportionate effect on the Company relative to other
industry participants; (4) changes, or effects arising from or relating to
changes, in financial, banking, or securities markets generally affecting the
U.S. economy as a whole, (including (a) any disruption of any of the foregoing
markets, (b) any change in currency exchange rates, (c) any decline in the price
of any security or any market index and (d) any increased cost of capital or
pricing related to any financing), except to the extent such change or effect
has a disproportionate effect on the Company relative to other industry
participants; and (5) changes arising from or relating to, or effects of, any
seasonal fluctuations in the business, except to the extent such change or
effect has a disproportionate effect on the Company relative to other industry
participants.
     “Measured Crude Quantity” means, for any Delivery Date, the total quantity
of Crude Oil that, during such Delivery Date, was withdrawn and lifted by and
delivered to the Company at the Crude Delivery Point, as evidenced by either
meter readings and meter tickets for that Delivery Date or tank gaugings
conducted at the beginning and end of such Delivery Date.
     “Measured Product Quantity” means, for any Delivery Date, the total
quantity of a particular Product that, during such Delivery Date, was delivered
by the Company to Aron at the Product Delivery Point, as evidenced by either
meter readings and meter tickets for that Delivery Date or tank gaugings
conducted at the beginning and end of such Delivery Date.
     “Monthly Cover Costs” has the meaning specified in Section 7.5.
     “Monthly Crude Forecast” has the meaning specified in Section 5.2 (b).
     “Monthly Excluded Transaction Fee” has the meaning specified in
Section 7.6.
     “Monthly Product Estimate” has the meaning specified in Section 8.3(b).
     “Monthly Product Sale Adjustment” has the meaning specified in Section 7.4.
     “Monthly True-up Amount” has the meaning specified in Section 10.2(a).
     “Monthly Working Capital Adjustment” is an amount to be determined pursuant
to Schedule L hereto.
     “Net Payment” has the meaning specified in Section 10.1(a).

8



--------------------------------------------------------------------------------



 



     “Nomination Month” means the month that occurs two (2) months prior to the
Delivery Month.
     “Non-Affected Party” has the meaning specified in Section 16.1.
     “Non-Defaulting Party” has the meaning specified in Section 18.2(a).
     “Operational Volume Range” means the range of operational volumes for any
given set of associated Crude Storage Tanks for each type of Crude Oil and for
any given set of associated Product Storage Tanks for each group of Products,
between the minimum volume and the maximum volume, as set forth on Schedule D
hereto.
     “Other Barrels” has the meaning specified in Section 5.3(f).
     “Party” or “Parties” has the meaning specified in the preamble to this
Agreement.
     “Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization, joint stock
company or any other private entity or organization, Governmental Authority,
court or any other legal entity, whether acting in an individual, fiduciary or
other capacity.
     “Pipeline Cutoff Date” means, with respect to any Pipeline System, the date
and time by which a shipper on such Pipeline System is required to provide its
nominations to the entity that schedules and tracks Crude Oil and Products in a
Pipeline System for the next shipment period for which nominations are then due.
     “Pipeline System” means the ExxonMobil Pipeline System, Colonial Pipeline
System or any other pipeline that may be used to transport Crude Oil or Products
to the Crude Storage Tanks or out of the Product Storage Tanks at the Refinery.
     “Pricing Benchmark” means, with respect to a particular grade of Crude Oil
or type of Product, the pricing index, formula or benchmark indicated on
Schedule B hereto.
     “Procurement Contract” means either the Existing Procurement Contract or
any Additional Procurement Contract.
     “Procurement Contract Assignment” means an instrument, in form and
substance reasonably satisfactory to Aron, by which the Company assigns to Aron
all rights and obligations under a Procurement Contract and Aron assumes such
rights and obligations thereunder, subject to terms satisfactory to Aron
providing for the automatic reassignment thereof to the Company in connection
with the termination of this Agreement.
     “Product” means any of the refined petroleum products listed on Schedule A
hereto, as from time to time amended by mutual agreement of the Parties.
     “Product Cost” has the meaning specified in Section 8.7.

9



--------------------------------------------------------------------------------



 



     “Product Purchase Agreements” has the meaning specified in the Marketing
and Sales Agreement.
     “Product Storage Tanks” means any of the tanks adjacent to the Refinery,
listed on Schedule E hereto that store Products.
     “Production Week” means each consecutive day period (based on CPT)
designated as a “Production Week” on Schedule G hereto (which the Parties
acknowledge will not in every case be a seven day period).
     “Products Delivery Point” means the inlet flange of the Product Storage
Tanks.
     “Products Offtake Point” means the outlet flange of the Product Storage
Tanks.
     “Projected Monthly Run Volume” has the meaning specified in Section 7.1(a).
     “Projected Net Crude Consumption” means, for any Delivery Month, the
Projected Monthly Run Volume for such Delivery Month minus the number of Other
Barrels that the Company indicated it expected to deliver into the Crude Storage
Tanks during such Delivery Month.
     “Refinery” means the petroleum refinery located in Krotz Springs, Louisiana
owned and operated by the Company.
     “Refinery Facilities” means all the facilities owned and operated by the
Company located at the Refinery, and any associated or adjacent facility that is
used by the Company to carry out the terms of this Agreement, excluding,
however, the Crude Oil receiving and Products delivery facilities, pipelines,
tanks and associated facilities owned and operated by the Company which
constitute the Storage Facilities.
     “Required Available Amount” means such U.S. dollar amount as shall from
time to time be specified by Aron; provided that in no event shall Aron specify
an amount greater than $200 million, it being agreed that the initial Required
Available Amount shall equal $200 million.
     “Related Hedges” means any transactions from time to time entered into by
Aron with third parties unrelated to Aron or its Affiliates to hedge Aron’s
exposure resulting from this Agreement or any other Transaction Document and
Aron’s rights and obligations hereunder or thereunder.
     “Revised Estimated Yield” has the meaning specified in Section 8.3(a).
     “Run-out Report” has the meaning specified in Section 7.2(a).
     “Settlement Amount” has the meaning specified in Section 18.2(b).
     “Specified Indebtedness” means any obligation (whether present or future,
contingent or otherwise, as principal or surety or otherwise) of the Company in
respect of borrowed money.

10



--------------------------------------------------------------------------------



 



     “Specified Transaction” means (a) any transaction (including an agreement
with respect thereto) now existing or hereafter entered into between Aron and
the Company (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, commodity spot
transaction, equity or equity index swap, equity or equity index option, bond
option, interest rate option, foreign exchange transaction, cap transaction,
floor transaction, collar transaction, currency swap transaction, cross-currency
rate swap transaction, currency option, weather swap, weather derivative,
weather option, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or forward purchase or sale of a security,
commodity or other financial instrument or interest (including any option with
respect to any of these transactions) or (ii) which is a type of transaction
that is similar to any transaction referred to in clause (i) that is currently,
or in the future becomes, recurrently entered into the financial markets
(including terms and conditions incorporated by reference in such agreement) and
that is a forward, swap, future, option or other derivative on one or more
rates, currencies, commodities, equity securities or other equity instruments,
debt securities or other debt instruments, or economic indices or measures of
economic risk or value, (b) any combination of these transactions and (c) any
other transaction identified as a Specified Transaction in this agreement or the
relevant confirmation.
     “Standby LC” means an irrevocable standby letter of credit in favor of Aron
(i) in a form and substance reasonably satisfactory to Aron, (ii) issued or
confirmed by a bank that is an Affiliate of Aron or such other issuing bank as
is acceptable to Aron and (iii) that otherwise satisfies the requirements of
Section 12.4(a).
     “Standby Letter of Credit Facility Agreement” means that certain Credit
Agreement between the Company, as borrower, and the initial issuer of the
Standby LC, providing for the issuance of the Standby LC dated as of the
Commencement Date.
     “Step-Out Inventory Sales Agreement” means the purchase and sale agreement,
in a form and substance mutually agreeable to the Parties, to be dated as of the
Termination Date, pursuant to which the Company shall buy Crude Oil and Products
from Aron subject to the provisions of this Agreement.
     “Storage Facilities” mean the storage, loading and offloading facilities
owned or operated by the Company located at Krotz Springs, Louisiana, including
the Crude Storage Tanks, the Product Storage Tanks and the land, piping, marine
facilities, truck facilities and other facilities related thereto, together with
existing or future modifications or additions, which are excluded from the
definition of Refinery or Refinery Facilities. In addition, the term “Storage
Facilities” includes any location where a storage facility is used by the
Company to store or throughput Crude Oil or Products except those storage,
loading and offloading facilities owned or operated by the Company which are
used to store Excluded Materials.
     “Storage Facilities Agreement” means the storage facilities agreement,
dated as of the Commencement Date, between the Company and Aron, pursuant to
which the Company shall grant to Aron an exclusive right to use the Storage
Facilities in connection with this Agreement.

11



--------------------------------------------------------------------------------



 



     “Supplier’s Inspector” means any Person selected by Aron in a commercially
reasonable manner that is acting as an agent for Aron or that (1) is a licensed
Person who performs sampling, quality analysis and quantity determination of the
Crude Oil and Products purchased and sold hereunder, (2) is not an Affiliate of
any Party and (3) in the reasonable judgment of Aron, is qualified and reputed
to perform its services in accordance with applicable law and industry practice,
to perform any and all inspections required by Aron.
     “Supply Cost” has the meaning specified in Section 6.2.
     “Target Month End Crude Volume” has the meaning specified in Section 7.1.
     “Target Month End Product Volume” has the meaning specified in Section 7.2.
     “Tax” or “Taxes” has the meaning specified in Section 14.1.
     “Term” means the Initial Term and any Extension Term.
     “Termination Amount” means, without duplication, the total net amount owed
by one Party to the other Party upon termination of this Agreement under
Section 19.2.
     “Termination Date” has the meaning specified in Section 19.1.
     “Termination Date Purchase Value” means, with respect to the Termination
Date Volumes, initially the Estimated Termination Date Value until the
Definitive Termination Date Value has been determined and thereafter the
Definitive Termination Date Value (as such terms are defined in the form of the
Step-out Inventory Sales Agreement attached hereto as Schedule R).
     “Termination Date Volumes” has the meaning specified in Section 19.1(d).
     “Termination Holdback Amount” has the meaning specified in Section 19.2(b).
     “Third Party Supplier” means any seller of Crude Oil under a Procurement
Contract.
     “Transaction Document” means this Agreement, the Marketing and Sales
Agreement, the Inventory Sales Agreement, the Storage Facilities Agreement, the
Step-Out Inventory Sales Agreement and any other agreements or instruments
contemplated hereby or executed in connection herewith.
     “Volume Determination Procedures” mean the Company’s ordinary month-end
procedures for determining the volume of Crude Oil or Product held in any
Storage Tank at a designated time.
     “Weekly Projection” has the meaning specified in Section 5.2(a).
     “Weekly Product Value” has the meaning specified in Section 10.1(d).
     “Weekly Supply Value” has the meaning specified in Section 10.1(a).

12



--------------------------------------------------------------------------------



 



     1.2 Construction of Agreement.
     (a) Unless otherwise specified, all references herein are to the Articles,
Sections and Schedules to this Agreement, as may be from time to time amended or
modified.
     (b) All headings herein are intended solely for convenience of reference
and shall not affect the meaning or interpretation of the provisions of this
Agreement.
     (c) Unless expressly provided otherwise, the word “including” as used
herein does not limit the preceding words or terms and shall be read to be
followed by the words “without limitation” or words having similar import.
     (d) Unless expressly provided otherwise, all references to days, weeks,
months and quarters mean calendar days, weeks, months and quarters,
respectively.
     (e) Unless expressly provided otherwise, references herein to “consent”
mean the prior written consent of the Party at issue, which shall not be
unreasonably withheld, delayed or conditioned.
     (f) A reference to any Party to this Agreement or another agreement or
document includes the Party’s permitted successors and assigns.
     (g) Unless the contrary clearly appears from the context, for purposes of
this Agreement, the singular number includes the plural number and vice versa;
and each gender includes the other gender.
     (h) Except where specifically stated otherwise, any reference to any
Applicable Law or agreement shall be a reference to the same as amended,
supplemented or re-enacted from time to time.
     (i) Unless otherwise expressly stated herein, any reference to “volume”
shall be deemed to refer to the net volume.
     (j) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.
     1.3 The Parties acknowledge that they and their counsel have reviewed and
revised this Agreement and that no presumption of contract interpretation or
construction shall apply to the advantage or disadvantage of the drafter of this
Agreement.

13



--------------------------------------------------------------------------------



 



ARTICLE 2
CONDITIONS TO COMMENCEMENT
     2.1 Conditions to Obligations of Aron. The obligations of Aron contemplated
by this Agreement shall be subject to satisfaction by the Company of the
following conditions precedent on and as of the Commencement Date:
     (a) The Parties shall have agreed to the pricing method to be used in the
Inventory Sales Agreement and the Inventory Sales Agreement, in form and in
substance satisfactory to Aron, shall have been duly executed by the Company
and, pursuant thereto, the Company shall have transferred to Aron all right,
title and interest in and to the Commencement Date Volumes, free and clear of
all Liens;
     (b) The Parties shall have agreed to the pricing method to be used and the
form of the Step-Out Inventory Sales Agreement (which form is attached hereto as
Schedule R);
     (c) The Standby Letter of Credit Facility Agreement shall have been
executed, all documents required to perfect the security interest provided for
thereunder (including UCC-1 financing statements) shall have been executed and
filed and the status of such security interest as a “Revolving Lien” for
purposes of the Intercreditor Agreement shall have been confirmed to the
satisfaction of the initial issuer of the Standby LC and Aron;
     (d) The Standby LC shall have been issued and delivered to Aron;
     (e) The Existing Procurement Contract shall have become effective with Aron
as a purchaser thereunder;
     (f) The Company shall have duly executed the Storage Facilities Agreement
in form and in substance satisfactory to Aron;
     (g) The Company shall have duly executed the Marketing and Sales Agreement
in form and in substance satisfactory to Aron;
     (h) UCC-1 financing statements reflecting Aron as owner of all Crude Oil in
the Crude Storage Tanks and all Products in the Product Storage Tanks shall have
been prepared, executed and filed in such jurisdictions as Aron shall deem
necessary or appropriate;
     (i) The Company shall have delivered to Aron a certificate signed by Harlin
R. Dean, Senior Vice President — Legal and Secretary certifying as to
incumbency, board approval and resolutions, other matters;
     (j) The Company shall have delivered to Aron an opinion of counsel, in form
and substance satisfactory to Aron, covering such matters as Aron shall

14



--------------------------------------------------------------------------------



 



reasonably request, including: good standing; existence and due qualification;
power and authority; due authorization and execution; enforceability; no
conflicts; provided that, subject to Aron’s consent, certain of such opinions
may be delivered by the Company’s general counsel;
     (k) No action or proceeding shall have been instituted nor shall any action
by a Governmental Authority be threatened, nor shall any order, judgment or
decree have been issued or proposed to be issued by any Governmental Authority
as of the Commencement Date to set aside, restrain, enjoin or prevent the
transactions and performance of the obligations contemplated by this Agreement;
     (l) The Refinery and the Storage Facilities shall not have been affected
adversely or threatened to be affected adversely by any loss or damage, whether
or not covered by insurance, unless such loss or damages would not have a
material adverse effect on the usual, regular and ordinary operations of the
Refinery or the Storage Facilities;
     (m) The Company shall have delivered to Aron insurance certificates
evidencing the effectiveness of the insurance policies set forth on Schedule F
hereto and otherwise comply with Article 15 below;
     (n) All representations and warranties of the Company contained herein
shall be true and correct on and as of the Commencement Date; and
     (o) The Company shall have delivered to Aron such other certificates,
documents and instruments as may be reasonably necessary to consummate the
transactions contemplated herein.
     2.2 Conditions to Obligations of the Company. The obligations of the
Company contemplated by this Agreement shall be subject to satisfaction by Aron
of the following conditions precedent on and as of the Commencement Date:
     (a) The Parties shall have agreed to the pricing method to be used in the
Inventory Sales Agreement in form and in substance satisfactory to the Company,
and the Inventory Sales Agreement shall have been duly executed by Aron and Aron
shall have paid the portion of the Commencement Date Purchase Value to the
Company that is due on the Commencement Date;
     (b) The Parties shall have agreed to the pricing method to be used and the
form of the Step-Out Inventory Sales Agreement (which form is attached hereto as
Schedule R).
     (c) Aron shall have duly executed the Storage Facilities Agreement in form
and in substance satisfactory to the Company;
     (d) Aron shall have duly executed the Marketing and Sales Agreement in form
and in substance satisfactory to the Company;

15



--------------------------------------------------------------------------------



 



     (e) All representations and warranties of Aron contained herein shall be
true and correct on and as of the Commencement Date;
     (f) Aron shall have delivered to the Company such other certificates,
documents and instruments as may be reasonably necessary to consummate the
transactions contemplated herein; and
     (g) Aron shall have delivered satisfactory evidence of its federal form 637
license.
     2.3 Commencement Date.
     (a) Subject to the satisfaction of the conditions set forth in Sections 2.1
and 2.2, the “Commencement Date” shall be a Business Day specified by Aron in a
written notice to the Company given at least one (1) Business Day prior to such
Commencement Date, which shall occur on or after the Effective Date and on or
prior to June 1, 2010 or such later date as the Parties shall agree (the “Latest
Commencement Date”).
     (b) If the Commencement Date has not occurred on or before the Latest
Commencement Date, this Agreement shall terminate on the first business day
following the Latest Commencement Date. In such case, all obligations of the
Parties hereunder shall terminate, except for the obligations set forth in
Article 2, Article 20 and Article 23; provided, however, that nothing herein
shall relieve any Party from liability for the breach of any of its
representations, warranties, covenants or agreements set forth in this
Agreement.
     (c) From and after the Effective Date, the Company shall use commercially
reasonable efforts to cause each of the conditions referred to in Section 2.1 to
be satisfied and Aron shall use commercially reasonable efforts to cause each of
the conditions referred to in Section 2.2 to be satisfied.
     (d) Without limiting the Parties’ respective obligations under this
Agreement, during the period between the Effective Date and the Commencement
Date, if either Party in its reasonable judgment deems it necessary or
appropriate, the Parties may refine the modeling underlying the computations
contemplated with respect to the amounts referred to in clauses (ii) and
(iii) of Section 10.2.
ARTICLE 3
TERM OF AGREEMENT
     3.1 Term. This Agreement shall become effective on the Effective Date and,
subject to Section 2.3(b) above, shall continue for a period starting at
00:00:01 a.m. CPT on the Commencement Date and ending at 11:59:59 p.m. CPT on
May 31, 2012 (the “Initial Term”; the

16



--------------------------------------------------------------------------------



 



last day of such Initial Term being herein referred to as the “Expiration Date,”
subject to Section 3.2 below).
     3.2 Extension. Unless either Party has delivered to the other a written
notice at least six (6) months prior to the Expiration Date then in effect, of
such Party’s election not to extend this Agreement pursuant to this Section, the
Expiration Date shall, without any further action, be automatically extended,
effective as of the Expiration Date then in effect, for an additional twelve
(12) months to the next anniversary of the Expiration Date (each such 12-month
period, an “Extension Term”; the final day of such Extension Term becoming the
Expiration Date); provided, however, that the Expiration Date may not be
automatically extended beyond the 4th anniversary of the Commencement Date. In
the event any Party elects not to extend the then-applicable Expiration Date in
accordance with this Section, the Parties shall perform their obligations
relating to termination pursuant to Article 19.
ARTICLE 4
COMMENCEMENT DATE TRANSFER
     4.1 Transfer and Payment on the Commencement Date. The Commencement Date
Volumes shall be sold and transferred and payment of the Estimated Commencement
Date Value made as provided in the Inventory Sales Agreement.
     4.2 Post-Commencement Date Reconciliation and True-up. Determination and
payment of the Definitive Commencement Date Value shall be made as provided in
the Inventory Sales Agreement.
     4.3 Deferred Portion of Purchase Price. Aron shall defer paying to the
Company ten percent (10%) of the Definitive Commencement Date Value (the
“Deferred Portion”). During the term of this Agreement, the Deferred Portion
shall constitute an account receivable owing from Aron to the Company, in
accordance with this Agreement. The Deferred Portion shall be due and payable
from Aron to the Company on the Termination Date, in accordance with this
Agreement.
ARTICLE 5
SUPPLY OF CRUDE OIL
     5.1 Sale of Crude Oil. On and after the Commencement Date through the end
of the Term hereof, and subject to Aron’s ability to procure Crude Oil in
accordance with the terms hereof, its receipt of Crude Oil from the Third Party
Suppliers and the other terms and conditions hereof, Aron agrees to sell and
deliver to the Company, and the Company agrees to purchase and receive from
Aron, Crude Oil as set forth herein. Aron shall, in accordance with the terms
and conditions hereof, have the right to be the exclusive supplier of Crude Oil
to the Refinery and all Crude Oil supplied under this Agreement shall be solely
for use at the Refinery.
     5.2 Monthly and Weekly Forecasts and Projections.

17



--------------------------------------------------------------------------------



 



     (a) No later than the tenth (10th) Business Day prior to the Contract
Cutoff Date of the Nomination Month, Aron shall provide the Company with a
preliminary written forecast of Aron’s Target Month End Crude Volume and Target
Month End Product Volume for the Delivery Month. During the first month of
deliveries of Crude Oil made pursuant to this Agreement, Aron’s Target Month End
Crude Volume and Target Month End Product Volume shall not exceed the midpoint
of the ranges for the Crude Oil and Product Groups in Schedule D, and further,
Aron’s Target Month End Product Volume for Catfeed shall be within 40,000
barrels of the number of barrels of Catfeed purchased by Aron on the
Commencement Date pursuant to the Inventory Sales Agreement.
     (b) No later than four (4) Business Days prior to the earliest Contract
Cutoff Date in any Nomination Month, the Company shall provide Aron with a
written forecast of the Refinery’s anticipated Crude Oil requirements for the
related Delivery Month (each, a “Monthly Crude Forecast”).
     (c) No later than 5:00 p.m., CPT, each Monday, the Company shall provide
Aron with a written summary of the Refinery’s projected Crude Oil runs for the
upcoming Production Week (each, a “Weekly Projection”).
     (d) The Company shall promptly notify Aron in writing upon learning of any
material change in any Monthly Crude Forecast or Weekly Projection or if it is
necessary to delay any previously scheduled pipeline nominations or barge
loadings.
     (e) The Parties acknowledge that the Company is solely responsible for
providing the Monthly Crude Forecast and the Weekly Projection and for making
any adjustments thereto, and the Company agrees that all such forecasts and
projections shall be prepared in good faith, with due regard to all available
and reliable historical information and the Company’s then-current business
prospects, and in accordance with such standards of care as are generally
applicable in the U.S. oil refining industry. The Company acknowledges and
agrees that (1) Aron shall be entitled to rely and act, and shall be fully
protected in relying and acting, upon all such forecasts and projections, and
(2) Aron shall not have any responsibility to make any investigation into the
facts or matters stated in such forecasts or projections.
     5.3 Procurement of Crude Oil.
     (a) As of the Commencement Date, Aron shall have become the purchaser under
the Existing Procurement Contract through executing a new Procurement Contract
with the Third Party Supplier thereunder.
     (b) From time to time during the Term of this Agreement, the Company or
Aron may propose that an Additional Procurement Contract be entered into,
including any such Additional Procurement Contract as may be entered into in
connection with the expiration of an outstanding Procurement

18



--------------------------------------------------------------------------------



 



Contract. If the Parties mutually agree to seek Additional Procurement
Contracts, then the Company shall endeavor to identify quantities of Crude Oil
that may be acquired on a spot or term basis from one or more Third Party
Suppliers. The Company may negotiate with any such Third Party Supplier
regarding the price and other terms of such potential Additional Procurement
Contract. The Company shall have no authority to bind Aron to, or enter into on
Aron’s behalf, any Additional Procurement Contract or Procurement Contract
Assignment, and the Company shall not represent to any third party that it has
such authority. If the Company has negotiated an offer from a Third Party
Supplier for an Additional Procurement Contract (and if relevant, Procurement
Contract Assignment) that the Company wishes to be executed, the Company shall
apprise Aron in writing of the terms of such offer and Aron shall promptly
determine and advise the Company as to whether Aron desires to accept such
offer. If Aron indicates its desire to accept such offer, then Aron shall
promptly endeavor to formally communicate its acceptance of such offer to the
Company and such Third Party Supplier so that the Third Party Supplier and Aron
may enter into a binding Additional Procurement Contract (and if relevant,
Procurement Contract Assignment) provided that any Additional Procurement
Contract (and, if relevant, related Procurement Contract Assignment) shall
require Aron’s express agreement and Aron shall not have any liability under or
in connection with this Agreement if for any reason it, acting in good faith,
does not agree to any proposed Additional Procurement Contract or related
Procurement Contract Assignment.
     (c) If the Company determines, in its reasonable judgment, that it is
commercially beneficial for the Refinery to run a particular grade and/or volume
of Crude Oil that is available from a Third Party Supplier that is not a
counterparty with which Aron is then prepared to enter into a contract, then the
Company may execute a contract to acquire such Crude Oil for the Company’s
account.
     (d) Title for each quantity of Crude Oil delivered into a Crude Storage
Tank shall pass, if delivered under a Procurement Contract, from the relevant
Third Party Supplier as provided in the relevant Procurement Contract or, if not
delivered under a Procurement Contract, from the Company to Aron, as the Crude
Oil passes the Crude Intake Point. The Parties acknowledge that the
consideration due from Aron to the Company for any Crude Oil that is not
delivered under a Procurement Contract will be reflected in the Monthly True-up
Amounts determined following such delivery.
     (e) The Company agrees that, except as permitted under Section 5.3(b),
(c) or (d), it will not purchase or acquire Crude Oil from any party other than
Aron during the Term of this Agreement, unless otherwise consented to by Aron.
     (f) No later than four (4) Business Days prior to the earliest Contract
Cutoff Date in any Nomination Month, the Company shall inform Aron whether

19



--------------------------------------------------------------------------------



 



the Company has purchased or intends to purchase any Crude Oil that is not being
procured under a Procurement Contract for delivery during the related Delivery
Month (“Other Barrels”), in which case the Company shall provide to Aron the
quantity, grade and delivery terms of such Other Barrels expected to be
delivered to the Crude Storage Tanks during such Delivery Month.
     5.4 Nominations under Procurement Contracts and for Pipelines.
     (a) On the Business Day following receipt of the Monthly Crude Forecast and
prior to the delivery of the Projected Monthly Run Volume, Aron shall provide to
the Company Aron’s preliminary Target Month End Crude Volume and Target Month
End Product Volume for the related Delivery Month if different from the Target
Month End Crude Volume and Target Month End Product Volume for the related
Delivery Month previously provided in Section 5.2(a). By no later than two
(2) Business Days prior to the earliest Contract Cutoff Date occurring in such
Nomination Month, the Company shall provide to Aron the Projected Monthly Run
Volume for the Delivery Month for which deliveries must be nominated prior to
such Contract Cutoff Dates. As part of such Projected Monthly Run Volume, the
Company may specify the grade of such Projected Monthly Run Volume, provided
that such grades and their respective quantities specified by the Company shall
fall within the grades and quantities then available to be nominated by Aron
under the outstanding Procurement Contracts.
     (b) Provided that the Company provides Aron with the Projected Monthly Run
Volume as required under Section 5.4(a), Aron shall make all scheduling and
other selections and nominations (collectively, “Contract Nominations”) that are
to be made under the Procurement Contracts on or before the Contract Cutoff
Dates for the Procurement Contracts and such Contract Nominations shall reflect
the quantity of each grade specified by the Company in such Projected Monthly
Run Volume. Should any Contract Nomination not be accepted by any Third Party
Supplier under a Procurement Contract, Aron shall promptly advise the Company
and use commercially reasonable efforts with the Company and such Third Party
Supplier to revise the Contract Nomination subject to the terms of any such
Procurement Contract. Aron shall provide the Company with confirmation that such
Contract Nominations have been made.
     (c) Insofar as any pipeline nominations are required to be made by Aron for
any Crude Oil prior to any applicable Pipeline Cutoff Date for any month, Aron
shall be responsible for making such pipeline and terminal nominations for that
month; provided that, Aron’s obligation to make such nominations shall be
conditioned on its receiving from the Company scheduling instructions for that
month a sufficient number of days prior to such Pipeline Cutoff Date so that
Aron can make such nominations within the lead times required by such pipelines
and terminals. Aron shall not be responsible if a Pipeline System is unable to
accept Aron’s nomination or if the Pipeline System must allocate Crude Oil among
its shippers.

20



--------------------------------------------------------------------------------



 



     (d) For operational and other reasons relating to the conduct of its
business, the Company may, from time to time, request that Aron make adjustments
or modifications to Contract Nominations it has previously made under the
Procurement Contracts. Promptly following receipt of any such request, Aron will
use its commercially reasonable efforts to make such adjustment or modification,
subject to any limitations or restrictions under the relevant Procurement
Contracts. Any additional cost or expenses incurred as a result of such an
adjustment or modification shall constitute an Ancillary Cost hereunder.
     (e) Aron shall not nominate or to its knowledge otherwise acquire any Crude
Oil with characteristics that are not previously approved by the Company for use
at the Refinery, such approval to be in the Company’s sole and absolute
discretion.
     (f) In addition to the nomination process, Aron and the Company shall
follow the mutually agreed communications protocol as set forth on Schedule J
hereto, with respect to ongoing daily coordination with feedstock suppliers,
including purchases or sales of Crude Oil outside of the normal nomination
procedures.
     (g) Each of the Company and Aron agrees to use commercially reasonable
efforts in preparing the forecasts, projections and nominations required by this
Agreement in a manner intended to maintain Crude Oil and Product operational
volumes within the Operational Volume Range.
     (h) Prior to entering into any Ancillary Contract (as defined in Article 19
below) that does not by its terms expire or terminate on or as of the
Termination Date, Aron will endeavor, in good faith and subject to any
confidentiality restrictions, to afford the Company an opportunity to review and
comment on such Ancillary Contract or the terms thereof and to confer with the
Company regarding such Ancillary Contract and terms and if Aron enters into any
such Ancillary Contract without the Company’s consent, the Company shall not be
obligated to assume such Ancillary Contract pursuant to Section 19.1(c) below.
     5.5 Storage and Delivery of Crude Oil.
     (a) Aron shall have the exclusive right to store Crude Oil in the Crude
Storage Tanks as provided in the Storage Facilities Agreement.
     (b) Provided no Default or Event of Default has occurred and is continuing,
the Company shall be permitted to withdraw from the Feedstock Storage Tanks and
take delivery of Crude Oil on any day and at any time. The withdrawal and
receipt of any Crude Oil by the Company at the Feedstock Intake Point shall be
on an “ex works” basis. Aron shall be responsible only for arranging
transportation and delivery of Crude Oil into the Crude Storage Tanks and the
Company shall bear sole responsibility for arranging the withdrawal of

21



--------------------------------------------------------------------------------



 



Crude Oil from the Crude Storage Tanks. The Company shall take all actions
necessary to maintain a connection with the Crude Storage Tanks to enable
withdrawal and delivery of Crude Oil to be made as contemplated hereby.
     5.6 Title, Risk of Loss and Custody.
     (a) Title to and risk of loss of the Crude Oil shall pass from Aron to the
Company at the Crude Delivery Point. The Company shall assume custody of the
Crude Oil as it passes the Crude Delivery Point.
     (b) During the time any Crude Oil is held in the Crude Storage Tanks, the
Company, in its capacity as operator of the Crude Storage Tanks and pursuant to
the Storage Facilities Agreement, shall be solely responsible for compliance
with all Applicable Laws, including all Environmental Laws, pertaining to the
possession, handling, use and processing of such Crude Oil and shall indemnify
and hold harmless Aron, its Affiliates and their agents, representatives,
contractors, employees, directors and officers, for all Liabilities directly or
indirectly arising therefrom except to the extent such Liabilities are caused by
or attributable to any of the matters for which Aron is indemnifying the Company
pursuant to Article 20.
     (c) At and after transfer of any Crude Oil at the Crude Delivery Point, the
Company shall be solely responsible for compliance with all Applicable Laws,
including all Environmental Law pertaining to the possession, handling, use and
processing of such Crude Oil and shall indemnify and hold harmless Aron, its
Affiliates and their agents, representatives, contractors, employees, directors
and officers, for all Liabilities directly or indirectly arising therefrom.
     (d) Notwithstanding anything to the contrary herein, Aron and the Company
agree that the Company shall have an insurable interest in Crude Oil that is
subject to a Procurement Contract and that the Company may, at its election and
with prior notice to Aron, endeavor to insure the Crude Oil. If pursuant to the
terms of this Agreement, the Company bears the loss of any Crude Oil, then
(subject to any other setoff or netting rights Aron may have hereunder) any
insurance payment to Aron made to cover same shall be promptly paid over by Aron
to the Company.
     5.7 Contract Documentation, Confirmations and Conditions.
     (a) Aron’s obligations to deliver Crude Oil under this Agreement shall be
subject to (i) the Company’s identifying and negotiating potential Procurement
Contracts, in accordance with Section 5.3, that are acceptable to both the
Company and Aron relating to a sufficient quantity of Crude Oil to meet the
Refinery’s requirements, (ii) the Company’s performing its obligations hereunder
with respect to providing Aron with timely nominations, forecasts and
projections (including Projected Monthly Run Volumes, as contemplated in
Section 5.4(a) so that Aron may make timely nominations under the Procurement
Contracts, (iii) all

22



--------------------------------------------------------------------------------



 



of the terms and conditions of the Procurement Contracts, and (iv) no Event of
Default having occurred and continuing with respect to the Company.
     (b) In documenting each Procurement Contract, including any Additional
Procurement Contract that may be entered into pursuant to Section 5.3(b), Aron
will endeavor and cooperate with the Company, in good faith and in a
commercially reasonable manner, to obtain the Third Party Supplier’s agreement
that a copy of such Procurement Contract may be provided to the Company;
provided that this Section 5.7(b) in no way limits the Company’s rights to
consent to all Procurement Contracts as contemplated by Section 5.3(b). In
addition, to the extent it is permitted to do so, Aron will endeavor to keep the
Company apprised of, and consult with the Company regarding, the terms and
conditions being incorporated into any Procurement Contract under negotiation
with a Third Party Supplier.
     (c) The Company acknowledges and agrees that, subject to the terms and
conditions of this Agreement, it is obligated to purchase and take delivery of
all Crude Oil acquired by Aron under Procurement Contracts executed in
connection herewith and subject to the terms and conditions specified in
Section 5.4 above. In the event of a dispute, Aron will provide, to the extent
legally and contractually permissible, to the Company, a copy of the Procurement
Contract in question.
     5.8 DISCLAIMER OF WARRANTIES. EXCEPT FOR THE WARRANTY OF TITLE WITH RESPECT
TO CRUDE OIL DELIVERED HEREUNDER, ARON MAKES NO WARRANTY, CONDITION OR OTHER
REPRESENTATION, WRITTEN OR ORAL, EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS
OR SUITABILITY OF THE CRUDE OIL FOR ANY PARTICULAR PURPOSE OR OTHERWISE.
FURTHER, ARON MAKES NO WARRANTY OR REPRESENTATION THAT THE CRUDE OIL CONFORMS TO
THE SPECIFICATIONS IDENTIFIED IN ARON’S CONTRACT WITH ANY THIRD PARTY SUPPLIER.
     5.9 Quality Claims and Claims Handling.
     (a) The failure of any Crude Oil that Aron hereunder sells to the Company
to meet the specifications or other quality requirements applicable thereto as
stated in Aron’s Procurement Contract for that Crude Oil shall be for the sole
account of the Company and shall not entitle the Company to any reduction in the
amounts due by it to Aron hereunder; provided, however, that any claims made by
Aron with respect to such non-conforming Crude Oil shall be for the Company’s
account and resolved in accordance with Section 5.9(d).
     (b) The Parties shall consult with each other and coordinate how to handle
and resolve any claims arising in the ordinary course of business (including
claims related to Crude Oil, pipeline or ocean transportation, and any dispute,
claim, or controversy arising hereunder between Aron and any of its vendors who
supply goods or services in conjunction with Aron’s performance of

23



--------------------------------------------------------------------------------



 



its obligations under this Agreement) made by or against Aron. In all instances
wherein claims are made by a third party against Aron which will be for the
account of the Company, the Company shall have the right, subject to Section
5.9(c), to either direct Aron to take commercially reasonable actions in the
handling of such claims or assume the handling of such claim in the name of
Aron, all at the Company’s cost and expense. To the extent that the Company
believes that any claim should be made by Aron for the account of the Company
against any third party (whether a Third Party Supplier, terminal facility,
pipeline, storage facility or otherwise), and subject to Section 5.9(c), Aron
will take any commercially reasonable actions as requested by the Company either
directly, or by allowing the Company to do so, to prosecute such claim all at
the Company’s cost and expense and all recoveries resulting from the prosecution
of such claim shall be for the account of the Company. Aron shall, in a
commercially reasonable manner, cooperate with the Company in prosecuting any
such claim and shall be entitled to assist in the prosecution of such claim at
the Company’s expense.
     (c) Notwithstanding anything in Section 5.9(b) to the contrary, Aron may
notify the Company that Aron is retaining control over the resolution of any
claim referred in Section 5.9(b) if Aron, in its reasonable judgment, has
determined that it has commercially reasonable business considerations for doing
so based on any relationships that Aron or any of its Affiliates had, has or may
have with the third party involved in such claim; provided that, subject to such
considerations, Aron shall use commercially reasonable efforts to resolve such
claim, at the Company’s expense and for the Company’s account. In addition, any
claim that is or becomes subject of Article 19 shall be handled and resolved in
accordance with the provisions of Article 19.
     (d) If any claim contemplated in this Section 5.9 involves a counterparty
that is an Affiliate of Aron and the management and operation of such
counterparty is under the actual and effective control of Aron, then the Company
shall control the dispute and resolution of such claim.
     5.10 Communications.
     (a) Each Party shall promptly provide to the other copies of any and all
written communications and documents between it and any third party which in any
way relate to Ancillary Costs, including but not limited to written
communications and documents with Pipeline Systems, provided that Aron has
received such communications and documents in respect of the Pipeline System
and/or any communications and documents related to the nominating, scheduling
and/or chartering of vessels; provided that neither Party shall be obligated to
provide to the other any such materials that contain proprietary or confidential
information and, in providing any such materials, such Party may redact or
delete any such proprietary or confidential information.

24



--------------------------------------------------------------------------------



 



     (b) With respect to any proprietary or confidential information referred to
in Section 5.10(a), Aron shall promptly notify the Company of the nature or type
of such information and use its commercially reasonable efforts to obtain such
consents or releases as necessary to permit such information to be made
available to the Company.
     (c) The Parties shall coordinate all nominations and deliveries according
to the communications protocol set forth on Schedule J hereto.
ARTICLE 6
PURCHASE PRICE FOR CRUDE OIL
     6.1 Daily Volumes. For each Delivery Date, the Company shall provide to
Aron, by no later than 1:00 pm CPT on the next Business Day (except (i) in the
case of Friday and Saturday, then by the following Monday and (ii) in the case
of Sunday and Monday, then by the following Tuesday), meter tickets or tank
gauge readings confirming the Measured Feedstock Quantity for each Crude Storage
Tank for that Delivery Date.
     6.2 Purchase Price. The per Barrel price of the Crude Oil sold to the
Company hereunder shall equal the sum of the per Barrel purchase price specified
in the related Procurement Contract under which such Crude Oil was acquired (the
“Base Price”) plus $0.20 (such sum being the “Supply Cost”), subject to
application of the relevant prices as provided in Schedule B hereto and
calculation of the Monthly Crude Oil True-up Amount as provided for in
Schedule C hereto.
     6.3 Material Crude Grade Changes. If either the Company or Aron concludes
in its reasonable judgment that the specifications (including specific gravity
and sulfur content of Crude Oil) of the crude oil procured, or projected to be
procured, differ materially from the HLS and LLS Crude Oil the grades that have
generally been run by the Refinery, then the Company and Aron will endeavor in
good faith to mutually agree on (i) acceptable price indices for such Crude Oil,
and (ii) a settlement payment from one party to the other sufficient to
compensate the Parties for the relative costs and benefits to each of the price
differences between the prior price indices and the amended price indices.
     6.4 For all Other Barrels procured by the Company outside of a Procurement
Contract and sold to Aron, the Company will pay Aron a fee of $0.10 per barrel.
Any such amount will be included in the applicable Monthly Crude Oil True-Up
Amount. Upon Aron’s request, the Company will provide documentation evidencing
such Crude Oil purchases.
ARTICLE 7
TARGET INVENTORY LEVELS AND WORKING CAPITAL ADJUSTMENT
     7.1 Target Month End Crude Volume
     (a) By no later than two (2) Business Days prior to the earliest Contract
Cutoff Date occurring in each Nomination Month, the Company shall

25



--------------------------------------------------------------------------------



 



notify Aron of the aggregate quantity of Crude Oil that the Company expects to
run at the Refinery during the subject Delivery Month (the “Projected Monthly
Run Volume”).
     (b) For each month of the Term hereof, the “Target Month End Crude Volume”
shall equal (i) the Target Month End Crude Volume for the immediately preceding
month, subject to any adjustment thereto made pursuant to Section 7.1, plus
(ii) the aggregate volume of Crude Oil that Aron has nominated under the
Procurement Contracts for delivery during that month pursuant to Section 5.4(b),
plus (iii) the aggregate volume of the expected Other Barrels, minus (iv) the
Projected Monthly Run Volume for that month (except that the Target Month End
Crude Volume as of the Commencement Date and as of the end of the first month of
the Term hereof shall be the respective volumes specified as such on Schedule I
hereto).
     (c) In establishing a Target Month End Crude Volume, Aron acknowledges that
its ability to increase any such Target Month End Crude Volume is constrained to
the extent that the Crude Oil available for delivery under the Procurement
Contracts is not greater than the Company’s Crude Oil requirements for the
Refinery for the month related to such Target Month End Crude Volume.
     (d) After Aron has established a Target Month End Crude Volume for any
month, it may change such Target Month End Crude Volume as follows:
          (i) If the Actual Month End Crude Volume is above the Target Month End
Crude Volume by more than 35,000 Barrels and the Projected Net Crude Consumption
is greater than the Actual Net Crude Consumption, then Aron may increase the
Target Month End Crude Volume for such Delivery Month by the lesser of (i) the
Actual Month End Crude Volume minus the sum of the Target Month End Crude Volume
plus 35,000 Barrels and (ii) the Projected Net Crude Consumption minus the
Actual Net Crude Consumption. If the Target Month End Crude Volume is above the
Actual Month End Crude Volume by more than 35,000 Barrels and the Actual Net
Crude Consumption is greater than the Projected Net Crude Consumption, then Aron
may reduce the Target Month End Crude Volume for such Delivery Month by the
lesser of (i) the Target Month End Crude Volume minus the sum of the Actual
Month End Crude Volume plus 35,000 Barrels and (ii) the Actual Net Crude
Consumption minus the Projected Net Crude Consumption. Aron must notify the
Company of its intent to make this change within four (4) Business Days after
the end of such Delivery Month. The Company may dispute this change within one
(1) Business Day after receiving such notification from Aron.
          (ii) In addition, Aron may adjust the Target Month End Crude Volume
with the consent of the Company.
In all cases described above, the changed Target Month End Crude Volume affects
only the subject month and does not impact the calculation of the Target Month
End Crude Volume in subsequent months pursuant to 7.1(b).

26



--------------------------------------------------------------------------------



 



     7.2 Target Month End Product Volume.
     (a) No later than five (5) Business Days prior to each calendar month, the
Company shall provide to Aron its standard run-out report (the “Run-out Report”)
showing the estimated quantities of each Product that it expects to produce and
deliver to Aron during such month and the quantities of each Product it expects
to sell under the Marketing and Sales Agreement during such month (for each
Product, the “Projected Monthly Production Volume”), which may, from time to
time, be adjusted by the Company.
     (b) For each month and each type of Product, Aron shall from time to time
specify an aggregate quantity and grade that shall be the “Target Month End
Product Volume” for that month (except that the Target Month End Product Volume
for each type of Product as of the Commencement Date and as of the end of the
first month of the Term hereof shall be the respective volumes specified as such
on Schedule I hereto).
     (c) Provided that the Company has complied with its obligations under the
Marketing and Sales Agreement, and subject to events of Force Majeure, facility
turnarounds, the performance of any third parties (including purchasers of
Products under the Marketing and Sales Agreement), Aron will, in establishing
each Target Month End Product Volume endeavor in a commercially reasonable
manner to cause such Target Month End Product Volume to be within the applicable
range specified for such Product on Schedule D hereto.
     (d) In establishing a Target Month End Product Volume, Aron acknowledges
that its ability to increase or decrease any such Target Month End Product
Volume is constrained to the extent that such change would result in month end
Product inventories to not be feasible given the Company’s production forecast
or the Company’s ability to ship Product.
     (e) At any time prior to the beginning of the month to which a Target Month
End Product Volume relates, Aron may change such Target Month End Product
Volume; provided that if such change contemplates an increase in the Target
Month End Product Volume, such increase shall not be greater than the excess of
the Company’s projected production run for such month over the third party sales
of such Product that are then committed or reasonably expected to be executed
and delivered during such month, and if such change contemplates a decrease in
the Target Month End Product Volume, such decrease shall be consistent, in
Aron’s reasonable judgment, with the Company’s capacity to achieve sales under
the Marketing and Sales Agreement, taking into account the Company’s projected
production run and for gasoline and jet maximum volume delivery cycles on the
Colonial Pipeline System, to yield such reduced Target Month End Product Volume.
Furthermore Aron shall not increase or decrease its Target Month End Product
Volume for Catfeed to such an extent as would be reasonably likely to adversely
affect, in any material respect, the Company’s

27



--------------------------------------------------------------------------------



 



refining operations; and in no event shall an increase or decrease in the Target
Month End Product Volume for Catfeed exceed 40,000 Barrels.
     (f) After Aron has established a Target Month End Product Volume, it may
change such Target Month End Product Volume if one of the following occurs:
(i) the Actual Month End Product Volume is below the minimum of the Operational
Volume Range or (ii) the Actual Month End Product Volume is above the maximum of
the Operational Volume Range, in which case Aron may change its Target Month End
Product Volume for such month to equal the Actual Month End Product Volume. Aron
must notify the Company of its intent to make this change within four
(4) Business Days after the end of such Delivery Month. The Company may dispute
this change within one (1) Business Day after receiving such notification from
Aron. In all cases described above, the changed Target Month End Product Volume
affects only the subject month and does not impact the calculation of the Target
Month End Product Volume in subsequent months.
     (g) The Target Month End Product Volume will be adjusted in accordance with
the procedure for Excluded Transactions as described in the Marketing and Sales
Agreement.
In addition, Aron may adjust the Target Month End Product Volume with the
consent of the Company.
     7.3 Monthly Working Capital Adjustment. Promptly after the end of each
month, Aron shall determine the Monthly Working Capital Adjustment.
     7.4 Monthly Product Sale Adjustments. For each calendar month (or portion
thereof) during the term of the Marketing and Sales Agreement and each Product
Group, Aron shall determine whether an amount is due by one party to the other
(for each Product Group, a “Monthly Product Sale Adjustment”) in accordance with
the following terms and conditions:
     (a) For each Product Group and relevant period, Aron shall determine
(i) the aggregate quantity of barrels of such Product Group sold during such
period under Product Purchase Agreements and Company Purchase Agreements,
(ii) the aggregate quantity of barrels of such Product Group sold under Excluded
Transaction executed pursuant to Section 2.2(c) of the Marketing and Sales
Agreement and (iii) the Aggregate Receipts (as defined below);
     (b) If, for any Product Group and relevant period, (i) the Aggregate
Receipts exceeds the Index Value (as defined below), then the Monthly Product
Sale Adjustment for that Product Group shall equal such excess and shall be due
to the Company and (ii) the Index Value exceeds the Aggregate Receipts, then the
Monthly Product Sale Adjustment for that Product Group shall equal such excess
and shall be due to Aron;
     (c) If Aron determines that any Monthly Product Sale Adjustment is due, it
will include its calculation of such amount in the documentation provided

28



--------------------------------------------------------------------------------



 



to the Company for the relevant period pursuant to Section 10.2 hereof and such
Monthly Product Sale Adjustment shall be incorporated as a component of the
Monthly True-up Amount due for such period which, if due to the Company, shall
be expressed as a positive number and, if due to Aron, shall be expressed as a
negative number; and
     (d) As used herein:
          (i) “Aggregate Receipts” shall mean, for any Product Group and
relevant period, the sum of (x) the actual aggregate purchase value invoiced by
Aron for all quantities of such Product Group that Aron delivered during such
period (without giving effect to any offsetting Excluded Transactions) under
Product Purchase Agreements with Customers and under Company Purchase Agreements
with Company Purchasers (as defined in the Marketing and Sales Agreement) and
(y) for any Excluded Transaction executed pursuant to Section 2.2(c) of the
Marketing and Sales Agreement, the aggregate purchase price that would have been
payable under the proposed Product Purchase Agreement in connection with which
such Excluded Transaction was executed;
          (ii) “Index Value” shall mean, for any Product Group and relevant
period, the product of (A) the sum of the aggregate quantity of barrels of such
Product Group sold during such period (without giving effect to any offsetting
Excluded Transactions) under Product Purchase Agreements and Company Purchase
Agreements and the quantity of sales for such period covered by clause (y) of
the definition of Aggregate Receipts, multiplied by (B) the Long Product FIFO
Price for that Product Group and period.
     7.5 Monthly Cover Costs. If, for any calendar month (or portion thereof),
Aron reasonably determines that, as a result of the Company’s failure to produce
the quantities of Product projected under this Agreement or the Company’s
failure to comply with its obligations under the Marketing and Sales Agreement,
Aron retains insufficient quantities of Product to comply with its obligations
to any third parties or the Company, whether under Product Purchase Agreements,
Company Purchase Agreements or Excluded Transactions, and Aron incurs any
additional costs and expenses in procuring Product from other sources for
purposes of covering such delivery obligations or the shortfall in the quantity
held for its account (collectively, “Monthly Cover Costs”), then the Company
shall be obliged to reimburse Aron for such Monthly Cover Costs. If Aron
determines that any Monthly Cover Costs are due to it, Aron shall promptly
communicate such determination to the Company and, subject to any mitigation of
such costs actually achieved by the Company, include the calculation of such
amount in the documentation provided to the Company for the relevant period
pursuant to Section 10.2 hereof and such Monthly Cover Costs shall be
incorporated as a component of the Monthly True-up Amount due for such period
hereunder.
     7.6 Monthly Excluded Transaction Fee. For any barrel of gasoline or jet
fuel delivered by Aron under an Excluded Transaction (net of any purchases under
Excluded Transactions), Aron shall be obligated to pay to the Company an amount
equal to the applicable Per Barrel Adjustment (as set forth in Schedule K to
this Agreement). For each calendar month, Aron shall determine the net
quantities of gasoline and jet fuel delivered during such month under Excluded
Transactions and the aggregate amount due under this Section 7.6 as a result of

29



--------------------------------------------------------------------------------



 



such deliveries (the “Monthly Excluded Transaction Fee”). In addition, in
computing the Monthly Excluded Transaction Fee, no fee shall be due with respect
to any barrels subject to an Excluded Transaction Pair (as defined in the
Marketing and Sales Agreement). If any Monthly Excluded Transaction Fee is due
to the Company for any period, Aron will include its calculation of such amount
in the documentation provided to the Company for the relevant period pursuant to
Section 10.2 hereunder and such Monthly Excluded Transaction Fee shall be
incorporated as a component of the Monthly True-up Amount due for such period.
ARTICLE 8
PURCHASE AND DELIVERY OF PRODUCTS
     8.1 Purchase and Sale of Products. Aron agrees to purchase and receive from
the Company, and the Company agrees to sell and deliver to Aron, the entire
Products output of the Refinery from and including the Commencement Date through
the end of the Term of this Agreement, at the prices determined pursuant to this
Agreement and otherwise in accordance with the terms and conditions of this
Agreement.
     8.2 Delivery and Storage of Products.
     (a) Unless otherwise agreed by Aron, all Products shall be delivered by the
Company to Aron at the Products Delivery Point into the Product Storage Tanks,
on an FOB basis. Title and risk of loss to the Products so delivered to Aron
shall pass from the Company to Aron as such Products pass the Products Delivery
Point.
     (b) Aron shall have exclusive right to store Products in the Product
Storage Tanks as provided in the Storage Facilities Agreement.
     8.3 Expected Yield and Estimated Output.
     (a) On or before the Commencement Date, the Company will provide to Aron an
expected Product yield for the Refinery based on its then current operating
forecast for the Refinery (the “Initial Estimated Yield”). From time to time,
based on its then current operating forecast for the Refinery, the Company may
provide to Aron a revised expected Product yield for the Refinery (each, a
“Revised Estimated Yield” and, together with the Initial Estimated Yield, an
“Estimated Yield”).
     (b) On the Commencement Date and thereafter at least five (5) Business Days
prior to each month, the Company shall, based on the then current Estimated
Yield and such other operating factors as it deems relevant, prepare and provide
to Aron an estimate of the Product quantities it expects to deliver to Aron
during such month (each, a “Monthly Product Estimate”).
     8.4 Delivered Quantities. For each Delivery Date, the Company shall provide
to Aron, by no later than 1:00 p.m. CPT on the next Business Day (except (i) in
the case of Friday and Saturday, then by the following Monday and (ii) in the
case of Sunday and Monday, then by

30



--------------------------------------------------------------------------------



 



the following Tuesday), meter tickets or tank gauge readings confirming the
Measured Product Quantity in each Product Storage Tank for each Product
delivered during that Delivery Date.
     8.5 Title and Risk of Loss. Title and risk of loss to Products shall pass
from the Company to Aron as Products pass the Product Delivery Point.
     8.6 Product Specifications. The Company agrees that all Products sold to
Aron hereunder shall conform to the respective specifications set forth on
Schedule A hereto or to such other specifications as are from time to time
agreed upon by the Parties.
     8.7 Purchase Price of Products. The per unit price for each type of Product
sold to Aron hereunder shall equal the Long Product FIFO Price specified for
such Product (the “Product Cost”), subject to application of the relevant prices
as provided in Schedule B hereto and calculation of the Monthly Product True-up
Amount as provided for in Schedule C hereto.
     8.8 Resale of Products.
     (a) The Parties will endeavor, in good faith, to cause each of the
Company’s existing commitments to sell Product to a third party (an “Existing
Sales Commitments”) to be assigned by the Company to Aron pursuant to an
assignment agreement in form and substance satisfactory to Aron. Any Existing
Sales Commitment that is so assigned shall constitute an “Assigned Sales
Commitment” for purposes hereof. The Parties acknowledge that an assignment of
an Existing Sales Commitment may not occur for various reasons, including the
refusal of the purchaser thereunder to consent to such assignment or Aron’s
determination that it does not wish to have a direct contractual relationship
with such purchaser.
     (b) The Company agrees that, except for the Existing Sales Commitments, the
Company will not enter into any other commitments to sell Products unless
permitted in accordance with the Marketing and Sales Agreement or otherwise
consented to by Aron in writing.
     8.9 Material Product Grade Changes. If either the Company or Aron concludes
in its reasonable judgment that the specifications or the mix of the
constituents of a Pricing Group produced, or projected to be produced, differ
materially from those that have generally been produced by the Refinery, then
the Company and Aron will endeavor in good faith to mutually agree on
(i) acceptable price indices for such Product, and (ii) a settlement payment
from one party to the other sufficient to compensate the Parties for the
relative costs and benefits to each of the price differences between the prior
price indices and the amended price indices.
ARTICLE 9
ANCILLARY COSTS; MONTH END INVENTORY; CERTAIN DISPOSITIONS
     9.1 Ancillary Costs.

31



--------------------------------------------------------------------------------



 



     (a) The Company agrees to reimburse Aron for all Ancillary Costs incurred
by Aron (regardless of whether the Crude Oil and/or Products to which any such
Ancillary Costs related have been received by or delivered to any Party). Such
reimbursement shall occur on a monthly basis as part of the Monthly True-up in
Section 10.2 below, except that Aron may require that any such Ancillary Costs
be reimbursed on demand in the event that (i) a Default or Event of Default has
occurred and is continuing, (ii) upon the Expiration Date of the Agreement or
(iii) the aggregate amount of unreimbursed Ancillary Costs at any time exceeds
$2,000,000, but only in respect of such excess. Aron shall promptly provide the
Company with copies of all invoices for Ancillary Costs incurred by Aron. All
refunds or adjustments of any type received by Aron related to any Ancillary
Costs shall be reflected in the Monthly True-up Amount as provided in
Section 10.2 below.
     (b) Without limiting the foregoing, if Aron has reasonably determined
(based on its experience in any one or more of the three preceding months) that
it expects the amount of Ancillary Costs for an upcoming month to exceed
$2,000,000, Aron may require that its estimate of such Ancillary Costs (to the
extent of such excess) be paid in equal installments as part of each Net Payment
made during such month, with the actual amount of such Ancillary Costs (net of
such estimated payment) to be incorporated as a component of the Monthly True-up
Amount payable in the next month.
     9.2 Month End Inventory.
     (a) As of 11:59:59 p.m., CPT, on the last day of each month, the Company
shall apply the Volume Determination Procedures to the Crude Storage Tanks and
the Product Storage Tanks, and based thereon shall determine for such month
(i) the aggregate volume of Crude Oil held in the Crude Storage Tanks at that
time (the “Actual Month End Crude Volume”) and (ii) for each Product, the
aggregate volume of such Product held in the Product Storage Tanks at that time
(each, an “Actual Month End Product Volume”). The Company shall notify Aron of
the Actual Month End Crude Volume and each Actual Month End Product Volume by no
later than 5:00 p.m. CPT on the second Business Day thereafter.
     (b) Aron may, or may have Supplier’s Inspector, witness all or any aspects
of the Volume Determination Procedures as Aron shall direct.
     9.3 Disposition Following Force Majeure.
     (a) Notwithstanding anything to the contrary, if Aron decides or is
required, due to an event of Force Majeure affecting either party or otherwise,
to sell to any unrelated third parties, in arm’s length transactions, any
quantities of Crude Oil that, based on the then current Monthly Crude Forecast
or Weekly Projection, Aron would reasonably have expected to have sold to the
Company (any quantity of Crude Oil so disposed of by Aron being referred to as a
“Disposed Quantity”), then the Company shall be obligated to pay to Aron an

32



--------------------------------------------------------------------------------



 



amount equal to the difference between the price at which such Disposed Quantity
would have been sold to the Company, minus the amount realized in the sale to a
third party (the “Disposition Amount”). In no event shall the Disposed Quantity
exceed the aggregate amount of Crude Oil that the Company would have been
expected to purchase based on their current Monthly Crude Forecast or Weekly
Projection for the period during which the Company is unable to take delivery of
Crude Oil as the result of the Force Majeure event or otherwise.
     (b) In connection with its selling any Disposed Quantity, Aron shall
promptly determine the Disposition Amount and issue to the Company an invoice
for such amount. The Company shall pay to Aron the invoiced amount no later than
the second Business Day after the date of such invoice. If, in connection with
the sale of any Disposed Quantity, the Disposition Amount is a negative number,
then Aron shall pay the amount of such excess to the Company no later than the
second Business Day after the date of such invoice.
ARTICLE 10
PAYMENT PROVISIONS
     10.1 Weekly Net Payments.
     (a) For each Production Week, Aron shall provide the Company with a net
settlement statement in connection with each Production Week setting forth
(i) the Weekly Supply Value (as defined below) and (ii) the Weekly Product Value
(as defined below) as per the scheduled dates to be agreed on or before the
Commencement Date. Provided no Default or Event of Default has occurred and is
continuing, the Net Payment for any week shall be calculated as set forth below.
Aron shall notify the Company of the Net Payment for a Production Week by the
close of business on the first Business Day following such Production Week. The
Net Payment for any Production Week shall be due from the Party owing such
amount on the applicable Payment Date specified on Schedule G hereto; provided
that in no event shall payment be due earlier than two (2) Business Days after
Aron has provided notification of the Net Payment for a Production Week.
     (b) If a Default or an Event of Default has occurred and is continuing,
then the Non-Defaulting Party may, at its option and without limiting any other
rights or remedies it may have hereunder or otherwise, suspend the requirement
under Section 10.1(a) that payments be made weekly on a net basis and in lieu
thereof the Defaulting Party shall be required to pay all amounts upon demand.
     (c) As used herein, the “Weekly Supply Value” shall be calculated as
follows:
     (i) Using the Tank Balance Volume Report (a form of which is attached
hereto as Schedule H) provided by the Company, Aron will

33



--------------------------------------------------------------------------------



 



calculate the “Crude Consumption Volume” for each Crude Storage Tank as follows:
Beginning Inventory plus Receipts minus Ending Inventory, each as reflected on
the Tank Balance Volume Report. To obtain the “Daily Crude Consumption Volume”
Aron will sum the Crude Consumption Volumes for the Crude Oil Group. The “Weekly
Consumption Volume” shall be equal to the sum of the Daily Crude Consumption
Volumes for each day in the Production Week.
     (ii) Aron will use the Contract Nominations for the respective Delivery
Month to allocate the Weekly Consumption Volume among those crude grades
included in the Contract Nominations. For each crude grade so nominated, Aron
will determine a “Grade Percentage” which shall be equal to the nominated volume
of such crude grade divided by the total volume of crude nominated.
     (iii) The “Weekly Grade Value” shall be an amount equal to (1) the Weekly
Consumption Volume, multiplied by (2) the applicable Grade Percentage,
multiplied by (3) the applicable Weekly Price, as set forth on Schedule B, plus
$0.20 per barrel, multiplied by (4) negative one “-1”.
     (iv) The “Weekly Supply Value” shall be an amount equal to sum of all
applicable Weekly Grade Values for the Production Week.
     (d) As used herein, the “Weekly Product Value” shall be calculated as
follows:
     (i) Using the Tank Balance Volume Report provided by the Company, Aron will
calculate the “Production Volume” for each Products Storage Tank as follows:
Ending Inventory plus Sales (determined on a net volume basis) minus Beginning
Inventory, each as reflected on the Tank Balance Volume Report. To obtain the
“Daily Production Volume” for each Product Group, Aron will sum the Production
Volumes for each of the applicable Products Storage Tanks as set forth on
Schedule P. The “Weekly Production Volume” shall be equal to the sum of the
Daily Production Volumes by Product Group for each day in the Production Week.
     (ii) For each Product Group, the “Weekly Product Value” shall be an amount
equal to (1) the Weekly Production Volumes, multiplied by (2) the applicable
Weekly Price, as set forth on Schedule B.
     (iii) The “Total Weekly Product Value” shall be an amount equal to sum of
all applicable Weekly Product Values for all Product Groups for the Production
Week.
     (e) The “Net Weekly Payment” shall be an amount equal to the sum of (1) the
Total Weekly Product Value and (2) the Weekly Supply Value. If this is a

34



--------------------------------------------------------------------------------



 



negative amount, the absolute value will represent an amount payable to Aron and
if this is a positive amount, it will represent an amount payable to the
Company.
     (f) If the Commencement Date occurs prior to the first day of the first
Production Week, then (i) for purposes of determining the Weekly Supply Value
for that Production Week, the Beginning Inventory shall be deemed to equal the
Commencement Date Crude Oil Volume, but in all other respects the Weekly Supply
Value shall be determined solely based on activities occurring during such
Production Week and (ii) for purposes of determining the Weekly Product Value of
each Product Group for that Production Week, the Beginning Inventory shall be
deemed to be equal the Commencement Date Product Volume for that Product Group,
but in all other respects the Weekly Product Value shall be determined solely
based on activities occurring during such Production Week.
     10.2 Monthly True-Up Amount.
     (a) Aron will use commercially reasonable efforts to provide to the
Company, within fifteen (15) Business Days after the end of any calendar month,
a calculation and appropriate documentation to support such calculation for such
month for a monthly true-up payment (the “Monthly True-up Amount”). The Monthly
True-up Amount for any month shall be equal to:
     (i) the Monthly Crude Oil True-up Amount (as defined in Schedule C hereto);
plus
     (ii) the Aggregate Monthly Product True-up Amount (as defined in Schedule C
hereto), minus
     (iii) the Ancillary Costs for such month, plus
     (iv) the Monthly Excluded Transaction Fee, plus
     (v) the Monthly Product Sales Adjustment, minus
     (vi) the Monthly Cover Costs, plus
     (vii) the Monthly Working Capital Adjustment, plus
     (viii) any other amount then due from Aron to the Company under this
Agreement or any other Transaction Document, minus
     (ix) any other amount then due from the Company to Aron under this
Agreement or any other Transaction Document.
If the Monthly True-up Amount is a positive number, such amount shall be due
from Aron to the Company, and if the Monthly True-up Amount is a negative
number, then the absolute value thereof shall be due from the Company to Aron.
The Company shall pay any Monthly True-up Amount due to Aron within two (2)

35



--------------------------------------------------------------------------------



 



Business Days after the Company’s receipt of the monthly invoice and all related
documentation supporting the invoiced amount. Aron shall pay any Monthly True-up
Amount due to the Company within two (2) Business Days after making its
definitive determination of such amount.
     (b) For purposes of determining the amounts due under clauses (i) and
(ii) of Section 10.2(a), the definitions and formulas set forth in Schedule C
hereto shall apply and for purposes of determining the amount due under clause
(vii) of Section 10.2(a), the definitions and formula set forth in Schedule L
hereto shall apply.
     (c) For purposes of determining the Monthly Crude Oil True-up Amount for
the first month of the Term hereof, and notwithstanding anything to the contrary
in Schedule C hereto:
     (i) the “Short Crude FIFO Position” as of the end of the prior month (i.e.,
May 2010) shall equal the lesser of (x) zero and (y) the Commencement Date Crude
Oil Volume minus the Target Month End Crude Volume as of the Commencement Date;
     (ii) the “Long Crude FIFO Position” as of the end of the prior month shall
equal the greater of (x) zero and (y) the Commencement Date Crude Oil Volume
minus the Target Month End Crude Volume as of the Commencement Date; and
     (iii) the “FIFO Sale Price from Prior Month” shall equal the “Step-in
Price” for Crude Oil as determined pursuant to Schedule B hereto.
     (d) For the purposes of determining each Monthly Product True-up Amount for
the first month of the Term hereof, and notwithstanding anything to the contrary
in Schedule C hereto:
     (i) the “Short Product FIFO Position” as of the end of the prior month
(i.e., May 2010) for a particular Product Group shall equal the lesser of
(x) zero and (y) the Commencement Date Product Volume for that Product Group
minus the Target Month End Product Volume as of the Commencement Date for that
Product Group;
     (ii) the “Long Product FIFO Position” as of the end of the prior month
shall equal the greater of (x) zero and (y) the Commencement Date Product Volume
for that Product Group minus the Target Month End Product Volume as of the
Commencement Date for that Product Group; and
     (iii) the “Product FIFO Purchase Price from Prior Month” shall equal the
“Step-in Price” for such Product Group as determined pursuant to Schedule B
hereto.

36



--------------------------------------------------------------------------------



 



     (e) If the Commencement Date occurs prior to the first day of the first
Production Week, then no Monthly True-up Amount shall be due for the period from
such Commencement Date through the day preceding the first day of such
Production Week and the Monthly True-up Amount for the month of June 2010 shall
be determined by using the Commencement Date Crude Oil Volume as the “Actual
Month Beginning Crude Volume” for purposes of the computations on Schedule C and
the respective Commencement Date Product Volumes as the “Actual Month Beginning
Product Volumes” for purposes of the computations on Schedule C, in each case
with respect to June 2010.
     10.3 Invoices.
     (a) Invoices shall be prepared and submitted in accordance to Schedule J
hereto.
     (b) If the Company in good faith disputes the amount of any invoice issued
by Aron relating to any amount payable hereunder (including Net Payments,
Monthly True-up Amounts or Ancillary Costs), it nonetheless shall pay Aron the
full amount of such invoice by the due date and inform Aron in writing of the
portion of the invoice with which it disagrees and why; provided that to the
extent that the Company promptly informs Aron of a calculation error that is
obvious on its face, the Company shall pay Aron the undisputed amounts and may
retain such disputed amount pending resolution of such dispute. The Parties
shall cooperate in resolving the dispute expeditiously. If the Parties agree
that the Company does not owe some or all of the disputed amount or as may be
determined by a court pursuant to Article 23, Aron shall return such amount to
the Company, together with interest at the Fed Funds Rate from the date such
amount was paid, within two (2) Business Days from, as appropriate, the date of
their agreement or the date of the final, non-appealable decision of such court.
Following resolution of any such disputed amount, Aron will issue a corrected
invoice and any residual payment that would be required thereby will be made by
the appropriate Party within two (2) Business Days. To the extent that the
Existing Procurement Contract permits disputed amounts to be retained pending
resolution of disputes, the Parties agree to permit disputed amounts to be
retained hereunder on the same terms, notwithstanding anything hereunder to the
contrary.
     10.4 Other Feedstocks. If Aron procures any catfeed or other non-Crude Oil
feedstocks for the Company to run at the Refinery, the parties shall agree in
connection with such procurement upon terms for incorporating the purchase of
such feedstocks into the weekly and monthly settlements contemplated by
Sections 10.1 and 10.2 above.
     10.5 Interest. Interest shall accrue on late payments under this Agreement
at the Default Interest Rate from the date that payment is due until the date
that payment is actually received by Aron.
     10.6 Payment in Full in Same Day Funds. All payments to be made under this
Agreement shall be made by telegraphic transfer of same day funds in U.S.
Dollars to such bank

37



--------------------------------------------------------------------------------



 



account at such bank as the payee shall designate in writing to the payor from
time to time. Except as expressly provided in this Agreement, all payments shall
be made in full without discount, offset, withholding, counterclaim or deduction
whatsoever for any claims which a Party may now have or hereafter acquire
against the other Party, whether pursuant to the terms of this Agreement or
otherwise.
ARTICLE 11
INDEPENDENT INSPECTORS; STANDARDS OF MEASUREMENT
     11.1 Aron shall be entitled to have Supplier’s Inspector present at any
time the Volume Determination Procedures are to be applied in accordance with
the terms of this Agreement and to observe the conduct of Volume Determination
Procedures.
     11.2 In addition to its rights under Section 11.1, Aron may, from time to
time during the Term of this Agreement, upon reasonable prior notice to the
Company, at Aron’s own cost and expense, have Supplier’s Inspector conduct
surveys and inspections of any of the Storage Facilities or observe any Crude
Oil or Product transmission, handling, metering or other activities being
conducted at such Storage Facilities or the Delivery Points; provided that such
surveys, inspections and observations shall not interfere with the ordinary
course of business being conducted at such Storage Facilities or the Refinery.
     11.3 In the event that recalibration of meters, gauges or other measurement
equipment is requested by Aron such as “strapping,” the Parties shall select a
mutually agreeable certified and licensed independent petroleum inspection
company (the “Independent Inspection Company”) to conduct such recalibration.
The cost of the Independent Inspection Company is to be shared equally by the
Company and Aron.
     11.4 Standards of Measurement. All quantity determinations herein will be
corrected to sixty (60) degrees Fahrenheit based on a U.S. gallon of two hundred
thirty-one (231) cubic inches and forty-two (42) gallons to the Barrel, in
accordance with the latest supplement or amendment to ASTM-IP petroleum
measurement tables (Table 6A of ASTM-IP for Feedstocks and Table 6B of ASTM-IP
for Products).
ARTICLE 12
FINANCIAL INFORMATION; CREDIT SUPPORT; AND ADEQUATE ASSURANCES
     12.1 Provision of Financial Information. The Company shall provide Aron
(i) within ninety (90) days following the end of each of its fiscal years, a
copy of the annual report, containing audited consolidated financial statements
for such fiscal year certified by independent certified public accountants and
(ii) within forty-five (45) days after the end of its first three fiscal
quarters of each fiscal year, a copy of the quarterly report, containing
unaudited consolidated financial statements for such fiscal quarter; provided
that so long as the Company is required to make public filings of its quarterly
and annual financial results pursuant to the Exchange Act, such filings are
available on the SEC’s EDGAR database and such filings are made in a timely
manner, then the Company will not be required to provide such annual or

38



--------------------------------------------------------------------------------



 



quarterly financial reports to Aron except as provided in the following
sentence. To the extent that the Company has agreed to provide any financial
statements or other financial information to any noteholder, it will provide
such financial information to Aron to the same extent and at the same time as
such information is provided to such other party. In all cases the statements
shall be for the most recent accounting period and prepared in accordance with
GAAP or such other principles then in effect.
     12.2 Additional Information. Upon reasonable notice, the Company shall
provide to Aron such additional information as Aron may reasonably request to
enable it to ascertain the current financial condition of the Company, including
product reports in the form of Schedule S hereto.
     12.3 Notification of Certain Events. The Company shall notify Aron within
one (1) Business Day after learning of any of the following events:
          (i) The Company’s or any of its Affiliates’ binding agreement to sell,
lease, sublease, transfer or otherwise dispose of, or grant any Person
(including an Affiliate) an option to acquire, in one transaction or a series of
related transactions, all or a material portion of the Refinery assets; or
          (ii) The Company’s or any of its Affiliates’ binding agreement to
consolidate or amalgamate with, merge with or into, or transfer all or
substantially all of its assets to, another entity (including an Affiliate).
     12.4 Credit Support.
     (a) As a condition to Aron’s entering into this Agreement, the Company has
agreed to provide to Aron, as credit support and margin for the prompt and
complete performance of all of the Company’s obligations hereunder, the Standby
LC, provided that all costs and expenses (including but not limited to the
reasonable costs, expenses, and external attorneys’ fees of Aron) of
establishing, renewing, substituting, canceling, increasing, and reducing the
amount of (as the case may be) the Standby LC shall be borne by the Company.
     (b) The Standby LC may be transferred by Aron only as follows: (i) Aron
may, without the Company’s consent, transfer the Standby LC to any party that
assumes all of Aron’s obligations under this Agreement and the other Transaction
Documents, and (ii) Aron may, with the Company’s consent, transfer the Standby
LC to any party.
     (c) Nothing in this Section 12.4 shall limit any rights of Aron under any
other provision of this Agreement, including under Article 18 below.
     (d) For each calendar quarter (or portion thereof) during the Term hereof,
commencing on June 1, 2010, Aron shall pay to the Company in arrears on each
March 31, June 30, September 30 and December 31, an amount equal to 1.20% of the
daily average of the Required Available Amount during such quarter (or portion
thereof) multiplied by a fraction, the numerator of which is the

39



--------------------------------------------------------------------------------



 



aggregate number of days in such period and the denominator of which is 360;
provided that, for each quarter (or portion thereof), such amount shall become
due and payable only if no Event of Default of the type referred to in clause
(j) or (k) of Section 18.1 shall have occurred during such period and, at the
time Aron’s payment is due, there is then no uncured payment default by the
Company under the Standby Letter of Credit Facility Agreement; and provided
further that, if by noon, CPT, on any such payment date the Company has not
provided to Aron reasonable evidence (such as a wire transfer order and
reference number) confirming the Company’s payment of the fee due on that date
under the Standby Letter of Credit Facility Agreement, then Aron’s payment
pursuant to this provision (subject to the preceding proviso) shall not be due
until the next Business Day.
     12.5 Adequate Assurances. If, during the Term of this Agreement, a Material
Adverse Change has occurred with respect to the Company and is continuing, then
Aron may notify the Company thereof and demand in writing that the Company
provide to Aron adequate assurance of the Company’s ability to perform its
obligations hereunder. Such adequate assurance may take the form of a prepayment
from the Company to Aron in such amount as Aron reasonably deems sufficient, a
provision of additional credit support in the form of letters of credit, third
party guaranties and/or collateral security in such forms and amount and
provided by such parties as Aron reasonably deems sufficient or such other form
of assurance as Aron reasonably deems sufficient, in each case taking into
account such Material Adverse Change. If such adequate assurance is not received
within 10 Business Days after such demand by Aron, then such failure shall
constitute an Event of Default by the Company under clause (h) of Section 18.1.
     12.6 Actions Following an LC Event.
     (a) If an LC Event of the type described in clause (i) of the definition
thereof shall occur with respect to the Standby LC, then Aron shall endeavor, in
good faith and in a commercially reasonable manner, with the Company’s
reasonable cooperation, to arrange for the replacement of such Standby LC with a
new Standby LC that has an expiry date occurring at least six (6) months after
the issuance date of such replacement Standby LC (or, if earlier, two (2) weeks
after the Termination Date) and as to which no LC Event has occurred.
     (b) If an LC Event of the type described in clause (ii)(a) of the
definition thereof shall occur with respect to the Standby LC, then Aron shall
endeavor, in good faith and in a commercially reasonable manner, with the
Company’s reasonable cooperation, to arrange for either (i) a renewal or
extension of such Standby LC for a period of at least six (6) months after the
date on which such renewal or extension becomes effective (or, if earlier, two
(2) weeks after the Termination Date) or (ii) the replacement of such Standby LC
with a new Standby LC that has an expiry date occurring at least 6 months after
the issuance date of such replacement Standby LC and as to which no LC Event has
occurred.

40



--------------------------------------------------------------------------------



 



     (c) If an LC Event of the type described in clause (ii)(b) of the
definition thereof shall occur with respect to the Standby LC, then Aron shall
endeavor, in good faith and in a commercially reasonable manner, with the
Company’s reasonable cooperation, to arrange for either (i) an amendment of such
Standby LC to increase its available amount to the Required Available Amount
then in effect or (ii) the replacement of such Standby LC with a new Standby LC
that has an expiry date occurring at least six (6) months after the issuance
date of such replacement Standby LC (or, if earlier, two (2) weeks after the
Termination Date) and as to which no LC Event has occurred.
     (d) The Parties acknowledge and agree that the only collateral that will be
made available to support the Standby Letter of Credit Facility by the Company
shall be the “ABL” collateral as defined in the Indenture and the Intercreditor
Agreement related thereto.
     12.7 Failure to Cure an LC Event.
     (a) Subject to Section 12.7(b), if an LC Event has occurred with respect to
the Standby LC and the Standby LC has not been renewed, extended, amended or
replaced as provided in Section 12.6 above within thirty (30) days after the
occurrence of such LC Event, then for so long as such LC Event continues, Aron
may, at its option, require by written notice to the Company that the Parties
terminate this Agreement on a date occurring at least fifteen (15) days prior to
the expiry date of such Standby LC in accordance with the provisions of
Article 19. If Aron makes such election, but the Parties are unable to effect
such termination at least fifteen (15) days prior to such expiry date, then at
any time thereafter Aron shall be entitled to draw under the Standby LC to the
extent it is then available; provided that nothing in this provision shall be
deemed to limit Aron’s right to draw under the Standby LC in connection with the
occurrence of any other Event of Default hereunder.
     (b) If, despite its endeavors under Section 12.6(a), (b) or (c), as
applicable, Aron does not procure a replacement Standby LC and at the time Aron
so endeavored, one or more Affiliates of Aron were not prevented by Applicable
Law or internal policies or procedures from issuing a standby letter of credit
to Aron and such issuances would not impose prohibitive or extraordinary costs
or charges (including capital charges) on such Affiliates, then such LC Event
shall not become an LC Default.
ARTICLE 13
REFINERY TURNAROUND, MAINTENANCE AND CLOSURE
     13.1 The Company shall promptly notify Aron in writing of the date for
which any maintenance or turnaround at the Refinery has been scheduled, or any
revision to previously scheduled maintenance or turnaround, which may affect
receipts of Crude Oil at the Refinery or the Storage Facilities, the processing
of Crude Oil in the Refinery or the delivery of Products to

41



--------------------------------------------------------------------------------



 



Aron or by Aron to any third parties; provided that, in any event, such notice
shall have been given at least twenty (20) Business Days prior to the
commencement of such maintenance or turnaround. The Parties shall cooperate with
each other in establishing maintenance and turnaround schedules that do not
unnecessarily interfere with the receipt of Crude Oil that Aron has committed to
purchase or the delivery of Products that Aron has committed to sell.
     13.2 The Company immediately shall notify Aron orally (followed by prompt
written notice) of any previously unscheduled downtime, maintenance or
turnaround and its expected duration.
     13.3 In the event of a scheduled shutdown of the Refinery, the Company
shall, to the extent feasible, complete processing of all Crude Oil being
charged to, processed at or consumed in the Refinery at that time.
ARTICLE 14
TAXES
     14.1 The Company shall pay and indemnify and hold Aron harmless against,
the amount of all sales, use, gross receipts, value added, severance, valorem,
excise, property, spill, environmental, transaction-based, or similar taxes,
duties and fees, howsoever designated (each, a “Tax” and collectively, “Taxes”)
regardless of the taxing authority, and all penalties and interest thereon,
paid, owing, asserted against, or incurred by Aron directly or indirectly with
respect to the Crude Oil procured and sold, and the Products purchased and
resold, and other transactions contemplated hereunder to the greatest extent
permitted by applicable law; in the event that the Company is not permitted to
pay such Taxes, the amount due hereunder shall be adjusted such that the Company
shall bear the economic burden of the Taxes. The Company shall pay when due such
Taxes unless there is an applicable exemption from such Tax, with written
confirmation of such Tax exemption to be contemporaneously provided to Aron. To
the extent Aron is required by law to collect such Taxes, one hundred percent
(100%) of such Taxes shall be added to invoices as separately stated charges and
paid in full by the Company in accordance with this Agreement, unless the
Company is exempt from such Taxes and furnishes Aron with a certificate of
exemption. Aron shall be responsible for all taxes imposed on Aron’s net income.
     14.2 If the Company disagrees with Aron’s determination that any Tax is due
with respect to transactions under this Agreement, the Company shall have the
right to seek an administrative determination from the applicable taxing
authority, or, alternatively, the Company shall have the right to contest any
asserted claim for such Taxes in its own name, subject to its agreeing to
indemnify Aron for the entire amount of such contested Tax (including any
associated interest and/or late penalties) should such Tax be deemed applicable.
Aron agrees to reasonably cooperate with the Company, at the Company’s cost and
expense, in the event the Company determines to contest any such Taxes.
     14.3 The Company and Aron shall promptly inform each other in writing of
any assertion by a taxing authority of additional liability for Taxes in respect
of said transactions. Any legal proceedings or any other action against Aron
with respect to such asserted liability

42



--------------------------------------------------------------------------------



 



shall be under Aron’s direction but the Company shall be consulted. Any legal
proceedings or any other action against the Company with respect to such
asserted liability shall be under the Company’s direction but Aron shall be
consulted. In any event, the Company and Aron shall fully cooperate with each
other as to the asserted liability. Each party shall bear all the reasonable
costs of any action undertaken by the other at the Party’s request.
     14.4 Any other provision of this Agreement to the contrary notwithstanding,
this Article 14 shall survive until ninety (90) days after the expiration of the
statute of limitations for the assessment, collection, and levy of any Tax.
ARTICLE 15
INSURANCE
     15.1 Insurance Coverages. The Company shall procure and maintain in full
force and effect throughout the Term of this Agreement insurance coverages of
the following types and amounts and with insurance companies rated not less than
A- by A.M. Best, or otherwise equivalent in respect of the Company’s properties
and operations:
     (a) Property damage coverage on an “all risk” basis in an amount sufficient
to cover the market value or potential full replacement cost of all Crude Oil to
be delivered to the Company at the Crude Delivery Point and all Products to be
delivered to Aron at the Products Delivery Point. In the event that the market
value or potential full replacement cost of all Crude Oil and Products exceeds
the insurance limits available or the insurance limits available at commercially
reasonable rates in the insurance marketplace, the Company will maintain the
highest insurance limit available at commercially reasonable rates; provided,
however, that the Company will promptly notify Aron of the Company’s inability
to fully insure any Crude Oil and Products and provide full details of such
inability. Such policies shall be endorsed to name Aron as a loss payee with
respect to any of Aron’s Crude Oil or Product in the care, custody or control of
the Company. Notwithstanding anything to the contrary herein, Aron, may, at its
option and expense, endeavor to procure and provide such property damage
coverage for the Crude Oil and Products; provided that to the extent any such
insurance is duplicative with insurance procured by the Company, the insurance
procured by the Company shall in all cases represent, and be written to be, the
primary coverage.
     (b) Comprehensive or commercial general liability coverage and umbrella or
excess liability coverage, which includes bodily injury, broad form property
damage and contractual liability, products and completed operations liability
and “sudden and accidental pollution” liability coverage in the minimum amounts
indicated on Schedule F hereto. Such policies shall include Aron as an
additional insured with respect to any of Aron’s Crude Oil or Products in the
care, custody or control of the Company.
     15.2 Additional Insurance Requirements.

43



--------------------------------------------------------------------------------



 



     (a) The foregoing policies shall include an endorsement that the
underwriters waive all rights of subrogation against Aron.
     (b) The Company shall cause its insurance carriers to furnish Aron with
insurance certificates, in Acord form or equivalent, evidencing the existence of
the coverages and the endorsements required above. The certificates shall
specify that insurer will endeavor to mail thirty (30) days written notice prior
to cancellation of insurance becoming effective. The Company also shall provide
renewal certificates within thirty (30) days before expiration of the policy.
     (c) The mere purchase and existence of insurance does not reduce or release
either Party from any liability incurred or assumed under this Agreement.
     (d) The Company shall comply with all notice and reporting requirements in
the foregoing policies and timely pay all premiums.
ARTICLE 16
FORCE MAJEURE
     16.1 If a Party is rendered unable by an event of Force Majeure to perform
in whole or in part any obligation or condition of this Agreement (the “Affected
Party”), it shall not be liable to the other Party to perform such obligation or
condition (except for payment and indemnification obligations) for so long as
the event of Force Majeure exists and to the extent that performance is hindered
by such event of Force Majeure; provided, however, that the Affected Party shall
use any commercially reasonable efforts to avoid or remove the event of Force
Majeure. During the period that performance by the Affected Party of a part or
whole of its obligations has been suspended by reason of an event of Force
Majeure, the other Party (the “Non-Affected Party”) likewise may suspend the
performance of all or a part of its obligations to the extent that such
suspension is commercially reasonable, except for any payment and
indemnification obligations. The Parties acknowledge that if, as a result of a
Force Majeure, the Company were to suspend its receipt and/or processing of
Crude Oil, then Aron would be entitled to suspend, to a comparable extent, its
purchasing of Products.
     16.2 The Affected Party shall give prompt oral notice to the Non-Affected
Party of its declaration of an event of Force Majeure, to be followed by written
notice within twenty-four (24) hours after receiving notice of the occurrence of
a Force Majeure event, including, to the extent feasible, the details and the
expected duration of the Force Majeure event and the volume of Crude Oil or
Products affected. The Affected Party also shall promptly notify the
Non-Affected Party when the event of Force Majeure is terminated. However, the
failure or inability of the Affected Party to provide such notice within the
time periods specified above shall not preclude it from declaring an event of
Force Majeure.
     16.3 In the event the Affected Party’s performance is suspended due to an
event of Force Majeure in excess of thirty (30) consecutive days after the date
that notice of such event is given, and so long as such event is continuing, the
Non-Affected Party, in its sole discretion, may terminate or curtail its
obligations under this Agreement affected by such event of Force Majeure

44



--------------------------------------------------------------------------------



 



(the “Affected Obligations”) by giving notice of such termination or curtailment
to the Affected Party, and neither Party shall have any further liability to the
other in respect of such Affected Obligations to the extent terminated or
curtailed, except for the rights and remedies previously accrued under this
Agreement, any payment and indemnification obligations by either Party under
this Agreement and the obligations set forth in Article 19.
     16.4 If any Affected Obligation is not terminated pursuant to this
Article 16 or any other provision of this Agreement, performance shall resume to
the extent made possible by the end or amelioration of the event of Force
Majeure in accordance with the terms of this Agreement; provided, however, that
the term of this Agreement shall not be extended.
     16.5 The Parties acknowledge and agree that the right of Aron to declare a
Force Majeure based upon any failure by a Third Party Supplier to deliver Crude
Oil under a Procurement Contract is solely for purposes of determining the
respective rights and obligations as between Aron and the Company with respect
to any Crude Oil delivery affected thereby, and any such declaration shall not
excuse the default of such Third Party Supplier under one or more Procurement
Contracts. Any claims that Aron may have as a result of such Third Party
Supplier’s failure shall be subject to Section 5.9 hereof and any other
applicable provisions of this Agreement relating to claims against third
parties.
ARTICLE 17
REPRESENTATIONS, WARRANTIES AND COVENANTS
     17.1 Mutual Representations. Each Party represents and warrants to the
other Party as of the Effective Date and each sale of Crude Oil hereunder, that:
     (a) It is an “Eligible Contract Participant” as defined in Section 1a(12)
of the Commodity Exchange Act, as amended.
     (b) It is a “forward contract merchant” in respect of this Agreement and
this Agreement and each sale of Crude Oil or Products hereunder constitutes a
“forward contract,” as such term is used in Section 556 of the Bankruptcy Code.
     (c) It is duly organized and validly existing under the laws of the
jurisdiction of its organization or incorporation and in good standing under
such laws.
     (d) It has the corporate, governmental or other legal capacity, authority
and power to execute and deliver the Transaction Documents and to perform its
obligations under this Agreement, and has taken all necessary action to
authorize the foregoing.
     (e) The execution, delivery and performance of the Transaction Documents
and the performance of its obligations thereunder and the consummation of the
transactions contemplated thereby do not violate or conflict with any Applicable
Law, any provision of its constitutional documents, any order

45



--------------------------------------------------------------------------------



 



or judgment of any court or Governmental Authority applicable to it or any of
its assets or any contractual restriction binding on or affecting it or any of
its assets.
     (f) All governmental and other authorizations, approvals, consents, notices
and filings that are required to have been obtained or submitted by it with
respect to the Transaction Documents have been obtained or submitted and are in
full force and effect, and all conditions of any such authorizations, approvals,
consents, notices and filings have been complied with.
     (g) Its obligations under the Transaction Documents constitute its legal,
valid and binding obligations, enforceable in accordance with its terms (subject
to applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law).
     (h) No Event of Default or Default has occurred and is continuing, and no
such event or circumstance would occur as a result of its entering into or
performing its obligations under the Transaction Documents.
     (i) There is not pending or, to its knowledge, threatened against it or any
of its Affiliates any action, suit or proceeding at law or in equity or before
any court, tribunal, Governmental Authority, official or any arbitrator that is
likely to affect the legality, validity or enforceability against it of this
Agreement or its ability to perform its obligations under the Transaction
Documents.
     (j) It is not relying upon any representations of the other Party other
than those expressly set forth in this Agreement.
     (k) It has entered into this Agreement as principal (and not as advisor,
agent, broker or in any other capacity, fiduciary or otherwise), with a full
understanding of the material terms and risks of the same, and is capable of
assuming those risks.
     (l) It has made its trading and investment decisions (including their
suitability) based upon its own judgment and any advice from its advisors as it
has deemed necessary and not in reliance upon any view expressed by the other
Party.
     (m) The other Party (i) is acting solely in the capacity of an arm’s-length
contractual counterparty with respect to this Agreement, (ii) is not acting as a
financial advisor or fiduciary or in any similar capacity with respect to this
Agreement and (iii) has not given to it any assurance or guarantee as to the
expected performance or result of this Agreement.
     (n) It is not bound by any agreement that would preclude or hinder its
execution, delivery, or performance of this Agreement.

46



--------------------------------------------------------------------------------



 



     (o) Neither it nor any of its Affiliates has been contacted by or
negotiated with any finder, broker or other intermediary in connection with the
sale of Crude Oil or Products hereunder who is entitled to any compensation with
respect thereto.
None of its directors, officers, employees or agents or those of its Affiliates
has received or will receive any commission, fee, rebate, gift or entertainment
of significant value in connection with this Agreement.
     17.2 Company’s Covenants.
     (a) In the case of any Bankruptcy with respect to the Company, and to the
extent permitted by applicable law, the Company intends that (i) Aron’s right to
liquidate, collect, net and set off rights and obligations under this Agreement
and liquidate and terminate this Agreement shall not be stayed, avoided, or
otherwise limited by the Bankruptcy Code, including sections 362(a), 547, 548 or
553 thereof; (ii) Aron shall be entitled to the rights, remedies and protections
afforded by and under, among other sections, sections 362(b)(6), 362(b)(17),
362((b)(27), 362(o), 546(e), 546(g), 546(j), 548(d), 553, 556, 560, 561 and 562
of the Bankruptcy Code; and (iii) any cash, securities or other property
provided as performance assurance, credit, support or collateral with respect to
the transactions contemplated hereby shall constitute “margin payments” as
defined in section 101(38) of the Bankruptcy Code and all payments for, under or
in connection with the transactions contemplated hereby, shall constitute
“settlement payments” as defined in section 101(51A) of the Bankruptcy Code.
     (b) The Company agrees that it shall have no interest in or the right to
dispose of, and shall not permit the creation of, or suffer to exist, any
security interest, lien, encumbrance, charge or other claim of any nature with
respect to, any quantities of Crude Oil prior to the delivery thereof by Aron to
the Company at the Feedstock Delivery Point or any quantities of Products after
delivery thereof to Aron at the Product Delivery Point (collectively, “Aron’s
Property”). The Company authorizes Aron to file at any time and from time to
time any Uniform Commercial Code financing statements describing the quantities
of Aron’s Property subject to this Agreement and Aron’s ownership thereof and
title thereto, and the Company shall execute and deliver to Aron, and the
Company hereby authorize Aron to file (with or without the Company’s signature),
at any time and from time to time, all amendments to financing statements,
assignments, continuation financing statements, termination statements, and
other documents and instruments, in form reasonably satisfactory to Aron, as
Aron may reasonably request, to provide public notice of Aron’s ownership of and
title to the quantities of Aron’s Property subject to this Agreement and to
otherwise protect Aron’s interest therein.
     17.3 Acknowledgment. The Company acknowledges and agrees that (1) Aron is a
merchant of Crude Oil and may, from time to time, be dealing with prospective
counterparties, or pursuing trading or hedging strategies, in connection with
aspects of Aron’s business which are

47



--------------------------------------------------------------------------------



 



unrelated hereto and that such dealings and such trading or hedging strategies
may be different from or opposite to those being pursued by or for the Company,
(2) Aron may, in its sole discretion, determine whether to advise the Company of
any potential transaction with a Third Party Supplier and prior to advising the
Company of any such potential transaction Aron may, in its discretion, determine
not to pursue such transaction or to pursue such transaction in connection with
another aspect of Aron’s business and Aron shall have no liability of any nature
to the Company as a result of any such determination, (3) Aron has no fiduciary
or trust obligations of any nature with respect to the Refinery or the Company,
(4) Aron may enter into transactions and purchase Crude Oil or Products for its
own account or the account of others at prices more favorable than those being
paid by the Company hereunder and (5) nothing herein shall be construed to
prevent Aron, or any of its partners, officers, employees or Affiliates, in any
way from purchasing, selling or otherwise trading in Crude Oil, Products or any
other commodity for its or their own account or for the account of others,
whether prior to, simultaneously with or subsequent to any transaction under
this Agreement.
ARTICLE 18
DEFAULT AND TERMINATION
     18.1 Events of Default. Notwithstanding any other provision of this
Agreement, the occurrence of any of the following shall constitute an “Event of
Default”:
     (a) Either Party fails to make payment when due (i) under Section 10.1 or
10.2 hereof, Article 19 hereof or any Company Purchase Agreement within one (1)
Business Day after a written demand therefor or (ii) under any other provision
hereof or any other Transaction Document within five (5) Business Days; or
     (b) Other than a default described in Sections 18.1(a) and 18.1(c), either
Party fails to perform any material obligation or covenant to the other under
this Agreement or any other Transaction Document, which is not cured to the
reasonable satisfaction of the other Party (in its sole discretion) within ten
(10) Business Days after the date that such Party receives written notice that
such obligation or covenant has not been performed; or
     (c) Either Party breaches any material representation or material warranty
made or repeated or deemed to have been made or repeated by the Party, or any
warranty or representation proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated
under the Transaction Documents; provided, however, that if such breach is
curable, such breach is not cured to the reasonable satisfaction of the other
Party within ten (10) Business Days after the date that such Party receives
notice that corrective action is needed; or
     (d) Either Party becomes Bankrupt; or
     (e) Either Party or any of its Designated Affiliates (1) defaults under a
Specified Transaction and, after giving effect to any applicable notice
requirement

48



--------------------------------------------------------------------------------



 



or grace period, there occurs a liquidation of, an acceleration of obligations
under, or any early termination of, that Specified Transaction, (2) defaults,
after giving effect to any applicable notice requirement or grace period, in
making any payment or delivery due on the last payment, delivery or exchange
date of, or any payment on early termination of, a Specified Transaction (or
such default continues for at least three (3) Business Days if there is no
applicable notice requirement or grace period) or (3) disaffirms, disclaims,
repudiates or rejects, in whole or in part, a Specified Transaction (or such
action is taken by any person or entity appointed or empowered to operate it or
act on its behalf); or
     (f) The Company or any of its Affiliates sells, leases, subleases,
transfers or otherwise disposes of, in one transaction or a series of related
transactions, all or a material portion of the assets of the Refinery; or
     (g) The Company or any of its Affiliates (i) consolidates or amalgamates
with, merges with or into, or transfers all or substantially all of its assets
to, another entity (including an Affiliate) or any such consolidation,
amalgamation, merger or transfer is consummated, and (ii) (A)the successor
entity resulting from any such consolidation, amalgamation or merger or the
Person that otherwise acquires all or substantially all of the assets of the
Company or any of its Affiliates does not assume, in a manner satisfactory to
Aron, all of the Company’s obligations hereunder and under the other Transaction
Documents, or (B) in the reasonable judgment of Aron, the creditworthiness of
the resulting, surviving or transferee entity, taking into account any
guaranties, is materially weaker than the Company immediately prior to the
consolidation, amalgamation, merger or transfer; or
     (h) The Company fails to provide Adequate Assurance in accordance with
Section 11.3; or
     (i) There shall occur either (A) a default, event of default or other
similar condition or event (however described) in respect of the Company or any
of its Affiliates under one or more agreements or instruments relating to
Specified Indebtedness in an aggregate amount of not less than $20,000,000 which
has resulted in such Specified Indebtedness becoming due and payable under such
agreements and instruments before it would have otherwise been due and payable
or (B) a default by the Company or any of its Affiliates (individually or
collectively) in making one or more payments on the due date thereof in an
aggregate amount of not less than $20,000,000 under such agreements or
instruments (after giving effect to any applicable notice requirement or grace
period); or
     (j) An “Event of Default” as defined under the Standby Letter of Credit
Facility Agreement shall have occurred and be continuing or an “Event of
Default” as defined under the Indenture, dated as of October 2, 2009, among the
Company, the guarantors thereto (if any) and Wilmington Trust FSB, as trustee

49



--------------------------------------------------------------------------------



 



and collateral agent relating to the Company’s 13 1/2 % Senior Secured Notes Due
2014 (the “Indenture”) shall have occurred and be continuing; or
     (k) An LC Default.
The Company shall be the Defaulting Party upon the occurrence of any of the
events described in clauses (f), (g), (h), (i), (j) and (k) above.
     18.2 Remedies Upon Event of Default.
     (a) Notwithstanding any other provision of this Agreement, if any Event of
Default with respect to the Company, on the one hand, or Aron, on the other hand
(such defaulting Party, the “Defaulting Party”) has occurred and is continuing,
Aron (where the Company is the Defaulting Party) or the Company (where Aron is
the Defaulting Party) (such non-defaulting Party or Parties, the “Non-Defaulting
Party”) may, without notice, (i) declare all of the Defaulting Party’s
obligations under this Agreement to be forthwith due and payable, all without
presentment, demand, protest or further notice of any kind, all of which are
expressly waived by the Defaulting Party and/or (ii) subject to Section 18.2(c),
exercise any rights and remedies provided or available to the Non-Defaulting
Party under this Agreement or at law or equity, including all remedies provided
under the Uniform Commercial Code and as provided under this Section 18.2.
     (b) Notwithstanding any other provision of this Agreement, if an Event of
Default has occurred and is continuing with respect to the Defaulting Party, the
Non-Defaulting Party shall have the right, immediately and at any time(s)
thereafter, to terminate this Agreement (and any other contract or agreement
that may then be outstanding among the Parties that relates specifically to this
Agreement, including any Transaction Document) and, subject to Section 18.2(c),
to liquidate and terminate any or all rights and obligations under this
Agreement. The Settlement Amount (as defined below) shall be calculated in a
commercially reasonable manner based on such liquidated and terminated rights
and obligations and shall be payable by one Party to the others. The “Settlement
Amount” shall mean the amount, expressed in U.S. Dollars, of losses and costs
that are or would be incurred by the Non-Defaulting Party (expressed as a
positive number) or gains that are or would be realized by the Non-Defaulting
Party (expressed as a negative number) as a result of the liquidation and
termination of all rights and obligations under this Agreement. The
determination of the Settlement Amount shall include (without duplication):
(w) all reasonable losses and costs (or gains) incurred or realized by the
Non-Defaulting Party, as a result of maintaining, terminating or obtaining any
Related Hedge, (x) the losses and costs (or gains) incurred or realized by the
Non-Defaulting Party in terminating, transferring, redeploying or otherwise
modifying any outstanding Procurement Contracts and (y) the losses and costs (or
gains) incurred or realized by the Non-Defaulting Party to the extent it elects
to dispose of any Crude Oil inventories maintained for purposes of this
Agreement. If the Settlement Amount is a

50



--------------------------------------------------------------------------------



 



positive number it shall be due to the Non-Defaulting Party and if it is a
negative number, the absolute value thereof shall be due to the Defaulting
Party.
     (c) The Settlement Amount shall be determined by the Non-Defaulting Party,
acting in good faith, in a commercially reasonable manner. The Non-Defaulting
Party shall determine the Settlement Amount commencing as of the date on which
such termination occurs by reference to such futures, forward, swap and options
markets as it shall select in its commercially reasonable judgment; provided
that the Non-Defaulting Party is not required to effect such terminations and/or
determine the Settlement Amount on a single day, but rather may effect such
terminations and determine the Settlement Amount over a commercially reasonable
period of time (the last day of which period shall be the “Early Termination
Date”). In calculating the Settlement Amount, the Non-Defaulting Party shall
discount to present value (in any commercially reasonable manner based on London
interbank rates for the applicable period and currency) any amount which would
be due at a later date and shall add interest (at a rate determined in the same
manner) to any amount due prior to the date of the calculation.
     (d) Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and Aron is the Non-Defaulting Party,
Aron may, in its discretion, (i) withhold or suspend its obligations, including
any of its delivery or payment obligations, under this Agreement, (ii) withdraw
from storage any and all of the Crude Oil and/or Products then in the Storage
Facilities by the Company, any of its Affiliates or any other parties on behalf
of the Company or any such Affiliate, (iii) otherwise arrange for the
disposition of any Crude Oil and/or Products subject to outstanding Procurement
Contracts and/or the modification, settlement or termination of such outstanding
Procurement Contracts in such manner as it elects and (iv) liquidate in a
commercially reasonable manner any Credit Support or other margin or collateral,
to the extent not already in the form of cash (including drawing down the
Standby LC or any other letters of credit held as margin or collateral) and
apply and set off such Credit Support, margin or collateral or the proceeds
thereof against any obligation owing by the Company to Aron. Aron shall be under
no obligation to prioritize the order with respect to which it exercises any one
or more rights and remedies available hereunder. The Company shall in all events
remain liable to Aron for any amount payable by the Company in respect of any of
its obligations remaining unpaid after any such liquidation, application and set
off.
     (e) Without limiting any other rights or remedies hereunder, if an Event of
Default has occurred and is continuing and the Company is the Non-Defaulting
Party, the Company may, in its discretion, (i) withhold or suspend its
obligations, including any of its delivery or payment obligations, under this
Agreement and/or (ii) otherwise arrange for the settlement or termination of the
parties’ outstanding commitments hereunder, the sale in a commercially
reasonable manner of Crude Oil and/or Product for Aron’s account, and the

51



--------------------------------------------------------------------------------



 



replacement of the supply and offtake arrangement contemplated hereby with such
alternative arrangements as it may procure.
     (f) The Non-Defaulting Party shall set off (i) the Settlement Amount (if
due to the Defaulting Party), plus any performance security (including Credit
Support or any other margin or collateral) then held by the Non-Defaulting Party
pursuant to the Transaction Documents, plus (at the Non-Defaulting Party’s
election) any or all other amounts due to the Defaulting Party hereunder
(including under Article 10), against (ii) the Settlement Amount (if due to the
Non-Defaulting Party), plus any performance security (including Credit Support
or any other margin or collateral) then held by the Defaulting Party, plus (at
the Non-Defaulting Party’s election) any or all other amounts due to the
Non-Defaulting Party hereunder (including under Article 10), so that all such
amounts shall be netted to a single liquidated amount payable by one Party to
the other (the “Liquidated Amount”). The Party with the payment obligation shall
pay the Liquidated Amount to the applicable other Parties within one Business
Day after such amount has been determined.
     (g) No delay or failure on the part of the Non-Defaulting Party in
exercising any right or remedy to which it may be entitled on account of any
Event of Default shall constitute an abandonment of any such right, and the
Non-Defaulting Party shall be entitled to exercise such right or remedy at any
time during the continuance of an Event of Default.
     (h) The Non-Defaulting Party’s rights under this Section shall be in
addition to, and not in limitation or exclusion of, any other rights which the
Non-Defaulting Party may have (whether by agreement, operation of law or
otherwise), including any rights of recoupment, setoff, combination of accounts
or other rights under any credit support that may from time to time be provided
in connection with this Agreement. The Defaulting Party shall indemnify and hold
the Non-Defaulting Party harmless from all reasonable costs and expenses,
including reasonable attorney fees, incurred in the exercise of any remedies
hereunder.
     (i) If an Event of Default has occurred and is continuing, the
Non-Defaulting Party may, without limitation on its rights under this Section,
set off amounts which the Defaulting Party owes to it against any amounts which
it owes to the Defaulting Party (whether hereunder, under any other contract or
agreement or otherwise and whether or not then due).
     (j) The Parties acknowledge and agree that this Agreement is intended to be
a “master netting agreement” as such term is defined in section 101(38A) of the
Bankruptcy Code.

52



--------------------------------------------------------------------------------



 



ARTICLE 19
SETTLEMENT AT TERMINATION
     19.1 Upon expiration or termination of this Agreement for any reason other
than as a result of an Event of Default (in which case the Expiration Date (or
any other date that may be agreed by the parties) shall be the “Termination
Date”), the Parties covenant and agree to proceed as provided in this
Article 19; provided that (x) this Agreement shall continue in effect following
any Termination Date until all obligations are finally settled as contemplated
by this Article 19 and (y) the provisions of this Article 19 shall in no way
limit the rights and remedies which the Non-Defaulting Party may have as a
result of an Event of Default, whether pursuant to Article 18 above or
otherwise:
     (a) If any Procurement Contract does not either (i) by its terms (or the
terms under which it was originally assigned to Aron) automatically become
assigned (or reassigned) to the Company on and as of the Termination Date in a
manner which releases Aron from all obligations thereunder for all periods
following the Termination Date or (ii) by its terms, expire or terminate on and
as of the Termination Date, then the Parties shall promptly negotiate and enter
into, with each of the then existing Third Party Suppliers, assignments,
assumptions and/or such other documentation, in form and substance reasonably
satisfactory to the Parties, pursuant to which, as of the Termination Date,
(i) such Procurement Contract shall be assigned (or reassigned) to the Company
or shall be terminated, (ii) all rights and obligations of Aron under each of
the then outstanding Procurement Contracts shall be assigned to the Company,
(iii) the Company shall assume all of such obligations to be paid or performed
following such termination, and (iv) Aron shall be released by such Third Party
Suppliers and the Company from any further obligations thereunder. In connection
with the assignment or reassignment of any Procurement Contract, the Parties
shall endeavor, in a commercially reasonable manner, to facilitate the
transitioning of the supply and payment arrangements, including any change in
payment terms, under the relevant Procurement Contracts so as to prevent any
material disruption in the supply of Crude Oil thereunder.
     (b) If, pursuant to the Marketing and Sales Agreement, any sales
commitments are outstanding which, by their terms, extend beyond the Termination
Date, then the Parties shall promptly negotiate and enter into, with each of the
purchasers thereunder, assignments, assumptions and/or such other documentation,
in form and substance reasonably satisfactory to the Parties, pursuant to which,
as of the Termination Date, (i) such sales commitment shall be assigned (or
reassigned) to the Company or shall be terminated, (ii) all rights and
obligations of Aron with respect to each then outstanding sales commitment shall
be assigned to the Company, (iii) the Company shall assume all of such
obligations to be paid or performed following such termination, and (iv) Aron
shall be released by the purchasers thereunder and the Company from any further
obligations with respect to such sales commitments. In connection with the
assignment or reassignment of any Procurement Contract, the Parties shall
endeavor, in a commercially reasonable manner, to facilitate the transitioning
of the Product marketing and sales arrangements so as to prevent any material
disruption in the distribution of Products from the Refinery.

53



--------------------------------------------------------------------------------



 



     (c) In the event that Aron has become a party to any other third party
service contract in connection with this Agreement and the transactions
contemplated hereby, including any pipeline, terminalling, storage and shipping
arrangement (an “Ancillary Contract”) and such Ancillary Contract does not by
its terms expire or terminate on and as of the Termination Date, then the
Parties shall promptly negotiate and enter into with each service provider
thereunder such instruments or other documentation, in form and substance
reasonably satisfactory to the Parties, pursuant to which as of the Termination
Date (i) such Ancillary Contract shall be assigned to the Company or shall be
terminated, (ii) all rights and obligations of Aron with respect to each then
outstanding Ancillary Contract shall be assigned to the Company, (iii) the
Company shall assume all of such obligations to be paid or performed following
such termination, and (iv) Aron shall be released by the third party service
providers thereunder and the Company from any further obligations with respect
to such Ancillary Contract.
     (d) The Parties shall enter into the Step-Out Inventory Sales Agreement,
pursuant to which the volume of Crude Oil and Products in the Storage Tanks
shall be purchased and transferred as contemplated therein. The Crude Oil
volumes measured by the Independent Inspector at the Termination Date and
recorded in the Independent Inspector’s final inventory report shall be the
“Termination Date Crude Oil Volumes” for the purposes of this Agreement and the
Product volumes measured by the Independent Inspector at the Termination Date
and recorded in the Independent Inspector’s final inventory report shall be the
“Termination Date Product Volumes” for purposes of this Agreement, and such
Termination Date Crude Oil Volumes and Termination Date Product Volumes shall
collectively be referred to as the “Termination Date Volumes”.
     (e) Aron shall promptly reconcile and determine the Termination Amount
pursuant to Section 19.2. The Parties shall promptly exchange all information
necessary to determine the estimates and final calculations contemplated by
Section 19.2.
     (f) Aron shall have no further obligation to purchase and shall not
purchase or pay for Crude Oil or Products, or incur any such purchase
obligations on and after the Termination Date. Except as may be required for
Aron to fulfill its obligations hereunder until the Termination Date or during
any obligatory notice period pursuant to any Procurement Contract, Aron shall
not be obligated to purchase, take title to or pay for any Crude Oil or Products
following the Termination Date or such earlier date as the Parties may determine
in connection with the transitioning of such supply arrangements to the Company.
Notwithstanding anything to the contrary herein, no Delivery Date shall occur
later than the calendar day immediately preceding the Termination Date.
     19.2 Termination Amount.
     (a) The “Termination Amount” shall equal:

54



--------------------------------------------------------------------------------



 



          (i) the Termination Date Purchase Value, which is the aggregate amount
payable to Aron under the Step-Out Inventory Sales Agreement, plus
          (ii) all unpaid amounts payable hereunder by the Company to Aron in
respect of Crude Oil delivered on or prior to the Termination Date, plus
          (iii) all Ancillary Costs incurred through the Termination Date that
have not yet been paid or reimbursed by the Company, plus
          (iv) in the case of an agreed early termination, the amount reasonably
determined by Aron as the breakage costs it incurred in connection with the
termination, unwinding or redeploying of all Related Hedges as a result of such
early termination, plus
          (v) the aggregate amount due under Section 10.2(a) hereof, calculated
as of the Termination Date with such date being the final day of the last
monthly period for which such calculations are to be made under this Agreement;
provided that, if such amount under Section 10.2(a) is due to Aron, then such
amount will be included in this Termination Amount as a positive number and if
such amount under Section 10.2(a) is due to the Company, then such amount will
be included in this Termination Amount as a negative number;
          (vi) any FIFO Balance Final Settlement that is determined to be due
pursuant to Schedule N hereto; provided that, if such FIFO Balance Final
Settlement is due to Aron, then such amount will be included in this Termination
Amount as a positive number and if such amount under Section 10.2(a) would be
due to the Company, then such amount will be included in this Termination Amount
as a negative number;
          (vii) all unpaid amounts payable hereunder by Aron to the Company in
respect of Product delivered on or prior to the Termination Date, minus
          (viii) all amounts due from Aron to the Company under the Marketing
and Sales Agreement for services provided up to the Termination Date, minus
          (ix) the amount of the Deferred Portion.
All of the foregoing amounts shall be aggregated or netted to a single
liquidated amount owing from one Party to the other. If the Termination Amount
is a positive number, it shall be due to Aron and if it is a negative number,
the absolute value thereof shall be due to the Company.
     (b) The Parties acknowledge that one or more of the components of the
Termination Amount will not able to be definitively determined by the
Termination Date and therefore agree that Aron shall, in a commercially
reasonable manner, estimate each of such components and use such estimated
components to determine an estimate of the Termination Amount (the “Estimated
Termination Amount”) plus such additional amount which Aron shall reasonably
determine (the “Termination Holdback Amount”); provided that the Termination
Holdback Amount shall not exceed the Deferred Portion and shall be added to the
Estimated Termination Amount as an amount due to Aron. Without limiting the
generality of the foregoing, the Parties agree that the amount due under Section

55



--------------------------------------------------------------------------------



 



19.2(a)(i) above shall be estimated by Aron in the same manner and using the
same methodology as it used in preparing the Estimated Commencement Date Value,
but applying the Step-Out Prices as indicated on Schedule B hereto and other
price terms provided for herein with respect to the purchase of the Termination
Date Volumes. Aron shall use its commercially reasonable efforts to prepare, and
provide the Company with, an initial Estimated Termination Amount, together with
appropriate supporting documentation, at least five (5) Business Days prior to
the Termination Date. To the extent reasonably practicable, Aron shall endeavor
to update its calculation of the Estimated Termination Amount by no later than
12:00 noon CPT on the Business Day prior to the Termination Date. If Aron is
able to provide such updated amount, that amount shall constitute the Estimated
Termination Amount and shall be due and payable by no later than 5:00 p.m. CPT
on the Business Day preceding the Termination Date. Otherwise, the initial
Estimated Termination Amount shall be the amount payable on the Termination
Date. If the Estimated Termination Amount is a positive number, it shall be due
to Aron and if it is a negative number, the absolute value thereof shall be due
to the Company.
     (c) Aron shall prepare, and provide the Company with, (i) a statement
showing the calculation, as of the Termination Date, of the Termination Amount,
(ii) a statement (the “Termination Reconciliation Statement”) reconciling the
Termination Amount with the sum of the Estimated Termination Amount pursuant to
Section 19.2(b) and the Termination Holdback Amount and indicating any amount
remaining to be paid by one party to the other as a result of such
reconciliation. Within one (1) Business Day after receiving the Termination
Reconciliation Statement and the related supporting documentation, the Parties
will make any and all payments required pursuant thereto. Promptly after
receiving such payment, Aron shall cause any filing or recording of any Uniform
Commercial Code financing forms to be terminated.
     19.3 Transition Services. To the extent necessary to facilitate the
transition to the Purchasers of the storage and transportation rights and status
contemplated hereby, each Party shall take such additional actions, execute such
further instruments and provide such additional assistance as the other Party
may from time to time reasonably request for such purposes.
ARTICLE 20
INDEMNIFICATION
     20.1 To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in the Transaction Documents, Aron shall defend,
indemnify and hold harmless the Company, its Affiliates, and their directors,
officers, employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by Aron of any
covenant or agreement contained herein or made in connection herewith or any
representation or warranty of Aron made herein or in connection herewith proving
to be false or misleading, (ii) any failure by Aron to comply with or observe
any Applicable Law, (iii) Aron’s negligence or willful misconduct, or
(iv) injury, disease, or death of any person or

56



--------------------------------------------------------------------------------



 



damage to or loss of any property, fine or penalty, any of which is caused by
Aron or its employees, representatives, agents or contractors in exercising any
rights or performing any obligations hereunder or in connection herewith, except
to the extent that such injury, disease, death, or damage to or loss of property
was caused by the negligence or willful misconduct on the part of the Company,
its Affiliates or any of their respective employees, representatives, agents or
contractors.
     20.2 To the fullest extent permitted by Applicable Law and except as
specified otherwise elsewhere in this Agreement, the Company shall defend,
indemnify and hold harmless Aron, its Affiliates, and their directors, officers,
employees, representatives, agents and contractors for and against any
Liabilities directly or indirectly arising out of (i) any breach by the Company
of any covenant or agreement contained herein or made in connection herewith or
any representation or warranty of the Company made herein or in connection
herewith proving to be false or misleading, including, without limitation the
Company’s obligation for payment of taxes pursuant to Section 14.1, (ii) the
Company’s transportation, handling, storage, refining or disposal of any Crude
Oil or the products thereof, (iii) the Company’s negligence or willful
misconduct, (iv) any failure by the Company to comply with or observe any
Applicable Law, or (v) injury, disease, or death of any person or damage to or
loss of any property, fine or penalty, any of which is caused by the Company or
its employees, representatives, agents or contractors in exercising any rights
or performing any obligations hereunder or in connection herewith, except to the
extent that such injury, disease, death, or damage to or loss of property was
caused by the negligence or willful misconduct on the part of Aron, its
Affiliates or any of their respective employees, representatives, agents or
contractors.
     20.3 The Parties’ obligations to defend, indemnify, and hold each other
harmless under the terms of the Transaction Documents shall not vest any rights
in any third party (whether a Governmental Authority or private entity), nor
shall they be considered an admission of liability or responsibility for any
purposes other than those enumerated in the Transaction Documents.
     20.4 Each Party agrees to notify the other as soon as practicable after
receiving notice of any claim or suit brought against it within the indemnities
of this Agreement, shall furnish to the other the complete details within its
knowledge and shall render all reasonable assistance requested by the other in
the defense; provided, that, the failure to give such notice shall not affect
the indemnification provided hereunder, except to the extent that the
indemnifying Party is materially adversely affected by such failure. Each Party
shall have the right but not the duty to participate, at its own expense, with
counsel of its own selection, in the defense and settlement thereof without
relieving the other of any obligations hereunder. Notwithstanding the foregoing,
an indemnifying Party shall not be entitled to assume responsibility for and
control of any judicial or administrative proceeding if such proceeding involves
an Event of Default by the indemnifying Party under this Agreement which shall
have occurred and be continuing.
ARTICLE 21
LIMITATION ON DAMAGES
Unless otherwise expressly provided in this Agreement, the Parties’ liability
for damages is limited to direct, actual damages only (which include any amounts
determined under Article 18)

57



--------------------------------------------------------------------------------



 



and neither Party shall be liable for specific performance, lost profits or
other business interruption damages, or special, consequential, incidental,
punitive, exemplary or indirect damages, in tort, contract or otherwise, of any
kind, arising out of or in any way connected with the performance, the
suspension of performance, the failure to perform, or the termination of this
Agreement; provided, however, that, such limitation shall not apply with respect
to (i) any third party claim for which indemnification is available under this
Agreement or (ii) any breach of Article 23. Each Party acknowledges the duty to
mitigate damages hereunder.
ARTICLE 22
AUDIT AND INSPECTION
     22.1 During the Term of this Agreement each Party and its duly authorized
representatives, upon reasonable notice and during normal working hours, shall
have access to the accounting records and other documents maintained by the
other Party, or any of the other Party’s contractors and agents, which relate to
this Agreement; provided, that, neither this Section nor any other provision
hereof shall entitle the Company to have access to any records concerning any
hedges or offsetting transactions or other trading positions or pricing
information that may have been entered into with other parties or utilized in
connection with any transactions contemplated hereby or by any other Transaction
Document. The right to inspect or audit such records shall survive termination
of this Agreement for a period of two (2) years following the later of the
Termination Date. Each Party shall preserve, and shall cause all contractors or
agents to preserve, all of the aforesaid documents for a period of at least two
(2) years from the Termination Date.
ARTICLE 23
CONFIDENTIALITY
     23.1 In addition to the Company’s confidentiality obligations under the
Transaction Documents, the Parties agree that the specific terms and conditions
of this Agreement including any list of counterparties, the Transaction
Documents and the drafts of this Agreement exchanged by the Parties and any
information exchanged between the Parties, including calculations of any fees or
other amounts paid by the Company to Aron under this Agreement and all
information received by Aron from the Company relating to the costs of
operation, operating conditions, and other commercial information of the Company
not made available to the public, are confidential and shall not be disclosed to
any third party, except (i) as may be required by court order or Applicable Laws
or as requested by a Governmental Authority, (ii) to such Party’s or its
Affiliates’ employees, directors, shareholders, auditors, consultants, banks,
lenders, financial advisors and legal advisors, or (iii) to such Party’
insurance providers, solely for the purpose of procuring insurance coverage or
confirming the extent of existing insurance coverage; provided, that, prior to
any disclosure permitted by this clause (iii), such insurance providers shall
have agreed in writing to keep confidential any information or document subject
to this Section. The confidentiality obligations under this Agreement shall
survive termination of this Agreement for a period of two (2) years following
the Termination Date. The Parties shall be entitled to all remedies available at
law, or in equity, to enforce or seek relief in connection with the
confidentiality obligations contained herein.

58



--------------------------------------------------------------------------------



 



     23.2 In the case of disclosure covered by clause (i) of Section 23.1, to
the extent practicable and in conformance with the relevant court order,
Applicable Law or request, the disclosing Party shall notify the other Party in
writing of any proceeding of which it is aware which may result in disclosure.
     23.3 Tax Disclosure. Notwithstanding anything herein to the contrary, the
Parties (and their respective employees, representatives or other agents) are
authorized to disclose to any person the U.S. federal and state income tax
treatment and tax structure of the transaction and all materials of any kind
(including tax opinions and other tax analyses) that are provided to the Parties
relating to that treatment and structure, without the Parties imposing any
limitation of any kind. However, any information relating to the tax treatment
and tax structure shall remain confidential (and the foregoing sentence shall
not apply) to the extent necessary to enable any person to comply with
securities laws. For this purpose, “tax structure” is limited to any facts that
may be relevant to that treatment.
ARTICLE 24
GOVERNING LAW
     24.1 This Agreement shall be governed by, construed and enforced under the
laws of the State of New York without giving effect to its conflicts of laws
principles that would require the application of the laws of another state.
     24.2 Each of the Parties hereby irrevocably submits to the exclusive
jurisdiction of any federal or state court of competent jurisdiction situated in
the City of New York, (without recourse to arbitration unless both Parties agree
in writing), and to service of process by certified mail, delivered to the Party
at the address indicated in Article 26. Each Party hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, any objection to personal
jurisdiction, whether on grounds of venue, residence or domicile.
     24.3 Each party waives, to the fullest extent permitted by applicable law,
any right it may have to a trial by jury in respect of any proceedings relating
to this agreement.
ARTICLE 25
ASSIGNMENT
     25.1 This Agreement shall inure to the benefit of and be binding upon the
Parties hereto, their respective successors and permitted assigns.
     25.2 The Company shall not assign this Agreement or its rights or interests
hereunder in whole or in part, or delegate its obligations hereunder in whole or
in part, without the express written consent of Aron. Aron may, without the
Company’s consent, assign and delegate all of Aron’s rights and obligations
hereunder to (i) any Affiliate of Aron, provided that the obligations of such
Affiliate hereunder are guaranteed by The Goldman Sachs Group, Inc. or (ii) any
non-Affiliate Person that succeeds to all or substantially all of its assets and
business and assumes the Aron’s obligations hereunder, whether by contract,
operation of law or otherwise, provided that the creditworthiness of such
successor entity is equal or superior to the creditworthiness of Aron

59



--------------------------------------------------------------------------------



 



immediately prior to such assignment. Any other assignment by Aron shall require
the Company’s consent.
     25.3 Any attempted assignment in violation of this Article 26 shall be null
and void ab initio and the non-assigning Party shall have the right, without
prejudice to any other rights or remedies it may have hereunder or otherwise, to
terminate this Agreement effective immediately upon notice to the Party
attempting such assignment.
ARTICLE 26
NOTICES
     26.1 All invoices, notices, requests and other communications given
pursuant to this Agreement shall be in writing and sent by email or nationally
recognized overnight courier. A notice shall be deemed to have been received
when transmitted by email to the other Party’s email set forth in Schedule M, or
on the following Business Day if sent by nationally recognized overnight courier
to the other Party’s address set forth in Schedule M and to the attention of the
person or department indicated. A Party may change its address or email address
by giving written notice in accordance with this Section, which is effective
upon receipt.
ARTICLE 27
NO WAIVER, CUMULATIVE REMEDIES
     27.1 The failure of a Party hereunder to assert a right or enforce an
obligation of the other Party shall not be deemed a waiver of such right or
obligation. The waiver by any Party of a breach of any provision of, or Event of
Default or Potential Event of Default under, this Agreement shall not operate or
be construed as a waiver of any other breach of that provision or as a waiver of
any breach of another provision of, Event of Default or Potential Event of
Default under, this Agreement, whether of a like kind or different nature.
     27.2 Each and every right granted to the Parties under this Agreement or
allowed it by law or equity shall be cumulative and may be exercised from time
to time in accordance with the terms thereof and Applicable Law.
ARTICLE 28
NATURE OF THE TRANSACTION AND RELATIONSHIP OF PARTIES
     28.1 This Agreement shall not be construed as creating a partnership,
association or joint venture between the Parties. It is understood that each
Party is an independent contractor with complete charge of its employees and
agents in the performance of its duties hereunder, and nothing herein shall be
construed to make such Party, or any employee or agent of the Company, an agent
or employee of the other Party.

60



--------------------------------------------------------------------------------



 



     28.2 Neither Party shall have the right or authority to negotiate, conclude
or execute any contract or legal document with any third person; to assume,
create, or incur any liability of any kind, express or implied, against or in
the name of the other; or to otherwise act as the representative of the other,
unless expressly authorized in writing by the other.
ARTICLE 29
MISCELLANEOUS
     29.1 If any Article, Section or provision of this Agreement shall be
determined to be null and void, voidable or invalid by a court of competent
jurisdiction, then for such period that the same is void or invalid, it shall be
deemed to be deleted from this Agreement and the remaining portions of this
Agreement shall remain in full force and effect.
     29.2 The terms of this Agreement constitute the entire agreement between
the Parties with respect to the matters set forth in this Agreement, and no
representations or warranties shall be implied or provisions added in the
absence of a written agreement to such effect between the Parties. This
Agreement shall not be modified or changed except by written instrument executed
by the Parties’ duly authorized representatives.
     29.3 No promise, representation or inducement has been made by either Party
that is not embodied in this Agreement or the Temporary Assignment, and neither
Party shall be bound by or liable for any alleged representation, promise or
inducement not so set forth.
     29.4 Time is of the essence with respect to all aspects of each Party’s
performance of any obligations under this Agreement.
     29.5 Nothing expressed or implied in this Agreement is intended to create
any rights, obligations or benefits under this Agreement in any person other
than the Parties and their successors and permitted assigns.
     29.6 All audit rights, payment, confidentiality and indemnification
obligations and obligations under this Agreement shall survive the expiration or
termination of this Agreement.
     29.7 This Agreement may be executed by the Parties in separate counterparts
and initially delivered by facsimile transmission or otherwise, with original
signature pages to follow, and all such counterparts shall together constitute
one and the same instrument.
     29.8 All transactions hereunder are entered into in reliance on the fact
this Agreement and all such transactions constitute a single integrated
agreement between the Parties, and the Parties would not have otherwise entered
into any other transactions hereunder.
[Remainder of Page Intentionally Left Blank]

61



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative as of the date first above written.

          J. ARON & COMPANY
    By:   /s/ Colleen Foster       Name:   Colleen Foster      Title:   Managing
Director      ALON REFINING KROTZ SPRINGS, INC.
    By:   /s/ Shai Even       Name:   Shai Even      Title:   SVP & CFO     

 